EXHIBIT 10.1

 

 

IMPORTANT: PLEASE READ CAREFULLY BEFORE SIGNING: SIGNIFICANT

REPRESENTATIONS ARE CALLED FOR HEREIN.

 

Velocity Express Corporation

 

STOCK PURCHASE AGREEMENT

 

Velocity Express Corporation

7803 Glenroy Road, Suite 200

Bloomington, Minnesota 55439

 

Ladies and Gentlemen:

 

THIS AGREEMENT, made effective this             th day of
                         200_, between Velocity Express Corporation, a Delaware
corporation (the “Company”), and                         , a resident of the
State of                         .

 

1.   (a) The Company agrees to sell to the undersigned, and the undersigned
agrees to purchase from the Company,                          shares of the
Company’s Series H Preferred Convertible Preferred Stock, par value $0.004 per
share (the “Shares” or “Series H Preferred”) for the subscription price of
$10.00 per Share. The rights and preferences of the Shares are set forth in the
Certificate of Designation of Preferences and Rights of Series H Convertible
Preferred Stock as set forth in Appendix A attached hereto. The Company will
also issue to the undersigned in connection with this purchase a warrant to
purchase                          shares of the Company’s Common Stock (the
“Warrant”). A form of the Warrant is attached hereto as Appendix B. The
undersigned acknowledges that this subscription is contingent upon acceptance in
whole or in part by the Company. Concurrent with the delivery of this Agreement,
the undersigned has delivered cash or a check or wire transfer to the Company in
the amount of $             in payment of the full purchase price of the Shares.

 

  (b)   Company and the undersigned agree that, as set forth in Section 6 of
Certificate of Designation of Preferences and Rights of Series H Convertible
Preferred Stock, the Company can repurchase the Series H Preferred Stock of the
undersigned on or before April 30, 2003 by tendering to undersigned
$            . In the event the Company does not repurchase the Series H
Preferred Stock, the undersigned shall be entitled to receive an additional
warrant (the “Call Warrant”) to purchase                  shares of the
Company’s Common Stock. A form of the Call Warrant is attached hereto as
Appendix C.

 

2.   The undersigned acknowledges and represents as follows:

 

  (a)   That the undersigned has had an opportunity to carefully review the
Company, has had the opportunity to conduct due diligence on the Company, has
had the opportunity to review its public filings with the Securities and
Exchange Commission and has reviewed the Risk Factors, attached hereto as
Appendix D, relating to the Company (the “Company Materials”), and all documents
delivered therewith or reasonably requested by the undersigned;



--------------------------------------------------------------------------------

 

  (b)   That the undersigned is able to bear the economic risk of the investment
in the Shares;

 

  (c)   That the undersigned has knowledge and experience in financial and
business matters, that the undersigned is capable of evaluating the merits and
risks of the prospective investment in the Shares and that the undersigned is
able to bear such risks.

 

  (d)   That the undersigned understands an investment in the Shares is highly
speculative but believes that the investment is suitable for the undersigned
based upon the undersigned investment objectives and financial needs, and has
adequate means for providing for his, her or its current financial needs and
personal contingencies and has no need for liquidity of investment with respect
to the Shares;

 

  (e)   That the undersigned has been given access to full and complete
information regarding the Company (including the opportunity to meet with
Company officers and review such documents as the undersigned may have requested
in writing) and has utilized such access to the undersigned satisfaction for the
purpose of obtaining information in addition to, or verifying information
included in, the Company Materials;

 

  (f)   That the undersigned recognizes that the Shares, are an investment,
involve a high degree of risk, including, but not limited to, the risks
described in the Company Materials; and

 

  (g)   That the undersigned realizes that (i) the purchase of Shares is a
long-term investment; (ii) the purchasers of the Shares must bear the economic
risk of investment for an indefinite period of time because the Shares have not
been registered under the Securities Act of 1933, as amended (the “Act”) and,
therefore, cannot be sold unless they are subsequently registered under the Act,
and specifically Regulation D of the Act, or an exemption from such registration
is available; and (iii) the transferability of the Shares is restricted, and (A)
requires the written consent of the Company, (B) requires conformity with the
restrictions contained in paragraphs 5 and 6 below, and (C) will be further
restricted by a legend placed on the certificate(s) representing the Shares
stating that the Shares have not been registered under the Act and referring to
the restrictions on transferability of the Shares, and by stop transfer orders
or notations on the Company’s records referring to the restrictions on
transferability.

 

3.   The undersigned has been advised that the Shares are not being registered
under the Act or any other securities laws pursuant to exemptions from the Act
and such laws, and that the Company’s reliance upon such exemptions is
predicated in part on the undersigned’s representations to the Company as
contained herein. The undersigned represents and warrants that the Shares are
being purchased for his, her or its own account and for investment and without
the intention of reselling or redistributing the same, that he, she or it has
made no agreement with others regarding any of such Shares and that his, her or
its financial condition is such that it is not likely that it will be necessary
to dispose of any of such Shares in the foreseeable future. The undersigned is
aware that, in the view of the Securities and Exchange Commission, a purchase of
Shares with an intent to resell by reason of any foreseeable specific
contingency or anticipated change in market value, or

 

2



--------------------------------------------------------------------------------

any change in the condition of the Company or its business, or in connection
with a contemplated liquidation or settlement of any loan obtained for the
acquisition of the Shares and for which the Shares were pledged as security,
would represent an intent inconsistent with the representations set forth above.
The undersigned further represents and agrees that if, contrary to his, her or
its foregoing intentions, he, she or it should later desire to dispose of or
transfer any of such Shares in any manner, he, she or it shall not do so without
first obtaining (a) the opinion of counsel designated by the Company that such
proposed disposition or transfer lawfully may be made without the registration
of such Shares for such purpose pursuant to the Act, as then in effect, and any
other applicable securities laws, or (b) such registrations (it being expressly
understood that except as provided in the Registration Rights Agreement dated as
of the date hereof, the Company shall not have any obligation to register the
Shares for such purpose).

 

The undersigned agrees that the Company may place a restrictive legend on the
certificate(s) representing the Shares, containing substantially the following
language:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ISSUED WITHOUT REGISTRATION
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND WITHOUT
REGISTRATION UNDER ANY OTHER SECURITIES LAWS, IN RELIANCE UPON EXEMPTIONS
CONTAINED IN THE ACT AND SUCH LAWS. NO TRANSFER OF THESE SECURITIES OR ANY
INTEREST THEREIN MAY BE MADE IN THE ABSENCE OF EITHER AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT AND UNDER THE APPLICABLE STATE SECURITIES LAWS, OR AN
OPINION OF COUNSEL ACCEPTABLE TO THE COMPANY THAT SUCH TRANSACTION IS EXEMPT
FROM REGISTRATION UNDER THE ACT AND UNDER APPLICABLE STATE SECURITIES LAWS.
FURTHER, THESE SECURITIES ARE SUBJECT TO LIMITATIONS ON CONVERTIBILITY AS SET
FORTH IN THE STOCK PURCHASE AGREEMENT APPLICABLE TO THE ISSUANCE OF THESE
SECURITIES.

 

The undersigned agrees and consents that the Company may place a stop transfer
order on the certificate(s) representing the Shares to assure the undersigned’s
compliance with this Agreement and the matters referenced above.

 

The undersigned agrees to save and hold harmless, defend and indemnify the
Company and its directors, officers and agents from any claims, liabilities,
damages, losses, expenses or penalties arising out of any misrepresentation of
information furnished by the undersigned to the Company in this Agreement.

 

The undersigned understands that the Company at a future date may file a
registration or offering statement (the “Registration Statement”) with the
Securities and Exchange Commission to facilitate a public offering of its
securities. The undersigned agrees, for the benefit of the Company, that should
an underwritten public offering be made and should the managing underwriter of
such offering require, the undersigned will not, without the prior written
consent of the Company and such underwriter, during the Lock Up Period as
defined herein: (a) sell, transfer or otherwise dispose of, or agree to sell,
transfer or otherwise dispose of any of the Shares beneficially held by the
undersigned during the Lock Up Period; (b) sell, transfer or otherwise dispose
of, or agree to sell,

 

3



--------------------------------------------------------------------------------

 

transfer or otherwise dispose of any options, rights or warrants to purchase any
of the Shares beneficially held by the undersigned during the Lock Up Period; or
(c) sell or grant, or agree to sell or grant, options, rights or warrants with
respect to any of the Shares. The foregoing does not prohibit gifts to donees or
transfers by will or the laws of descent to heirs or beneficiaries provided that
such donees, heirs and beneficiaries shall be bound by the restrictions set
forth herein. The term “Lock Up Period” shall mean the lesser of (x) 240 days or
(y) the period during which Company officers and directors are restricted by the
managing underwriter from effecting any sales or transfers of the Company’s
securities. The Lock Up Period shall commence on the effective date of the
Registration Statement.

 

The undersigned has read and executed the Registration Rights Agreement in the
form appended hereto as Appendix E The undersigned agrees that, notwithstanding
any registration rights granted under the Registration Rights Agreement, the
undersigned will not be entitled to any registration rights, whether by demand,
piggyback or otherwise, until April 30, 2003.

 

The undersigned represents and warrants that the undersigned is a bona fide
resident of, and is domiciled in, the state or country listed in the Recital to
this Agreement and that the Shares are being purchased solely for the beneficial
interest of the undersigned and not as nominee, for, or on behalf of, or for the
beneficial interest of, or with the intention to transfer to, any other person,
trust or organization, except as specifically set forth in paragraph 5 of this
Agreement.

 

Accredited Status. The undersigned represents and warrants that the undersigned
constitutes an accredited investor as defined in Rule 501(a) under the
Securities Act of 1933.

 

4.   The undersigned has been advised by the Company that the rules of the
Nasdaq Stock Market provide that shareholder approval is required if the Company
issues, at a price which is less than market value, Common Stock or securities
convertible into Common Stock which exceeds twenty percent of the Company’s
outstanding Common Stock or twenty percent of the Company’s voting power
outstanding before such issuance. The undersigned acknowledges and agrees that
until the occurrence of the later of (1) April 30, 2003, or (2) shareholder
approval of the issuance of the Series H Preferred has been obtained, the Series
H cannot be converted into common stock pursuant to paragraph 5A (i) of the
Certificate of Designation for the Series H Preferred Stock, and will not have
any of the voting rights set forth in paragraph 4A of the Certificate of
Designation for the Series H Preferred Stock.

 

5.   NASD Affiliation. The undersigned is affiliated or associated, directly or
indirectly, with a National Association of Securities Dealers, Inc. (“NASD”)
member firm or person.

 

Yes                 

  

No                 

If yes, list the affiliated member firm or person:

         

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

      

--------------------------------------------------------------------------------

 

Your relationship to such member firm or person:                 

 

4



--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

6.   Entities. If the undersigned is not an individual but an entity, the
individual signing on behalf of such entity and the entity jointly and severally
agree and certify that:

 

  A.   The undersigned was not organized for the specific purpose of acquiring
securities of the Company; and

 

  B.   This Agreement has been duly authorized by all necessary action on the
part of the undersigned, has been duly executed by an authorized officer or
representative of the undersigned, and is a legal, valid and binding obligation
of the undersigned enforceable in accordance with its terms.

 

7.   Miscellaneous.

 

  A.   Manner in which title is to be held: (check one)

 

    

Individual Ownership

         

--------------------------------------------------------------------------------

         

Joint Tenants with Right of Survivorship*

    

--------------------------------------------------------------------------------

         

Partnership*

         

--------------------------------------------------------------------------------

         

Tenants in Common*

         

--------------------------------------------------------------------------------

         

Corporation

         

--------------------------------------------------------------------------------

         

Trust

         

--------------------------------------------------------------------------------

         

Other

         

--------------------------------------------------------------------------------

                   

(describe)

    

--------------------------------------------------------------------------------

    

 

  B.   The undersigned agrees that the undersigned understands the meaning and
legal consequences of the agreements, representations and warranties contained
herein, agrees that such agreements, representations and warranties shall
survive and remain in full force and effect after the execution hereof and
payment for the Shares, and further agrees to indemnify and hold harmless the
Company, each current and future officer, director, employee, agent and
shareholder from and against any and all loss, damage or liability due to, or
arising out of, a breach of any agreement, representation or warranty of the
undersigned contained herein.

 

  C.   This Agreement shall be construed and interpreted in accordance with
Minnesota law without regard to conflict of law provisions.

 

  D.   The undersigned agrees to furnish to the Company, upon request, such
additional information as may be deemed necessary to determine the undersigned’s
suitability as an investor.

 

--------------------------------------------------------------------------------

* Multiple signatures required.

 

5



--------------------------------------------------------------------------------

 

8.   The provisions of Section 4 hereof shall not be amended without approval of
the stockholders of the Company.

 

6



--------------------------------------------------------------------------------

 

SIGNATURE PAGE

 

Dated:

 

 

--------------------------------------------------------------------------------

Signature

 

 

--------------------------------------------------------------------------------

Name Typed or Printed

 

 

--------------------------------------------------------------------------------

Residence Address

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

City, State, Country and Zip Code

 

 

 

--------------------------------------------------------------------------------

Mailing Address

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

City, State, Country and Zip Code

 

 

 

 

--------------------------------------------------------------------------------

Tax Identification or Social

Security Number

 

 

--------------------------------------------------------------------------------

Phone Number (home)

 

--------------------------------------------------------------------------------

Phone Number (work)

 

--------------------------------------------------------------------------------

Fax Number

 

--------------------------------------------------------------------------------

E-mail Address

 

7



--------------------------------------------------------------------------------

 

CERTIFICATE OF SIGNATORY

 

(To be completed if Shares are being subscribed by an entity.)

 

I,                             , am the                             ,
                             (the “Entity”).

 

I certify that I am empowered and duly authorized by the Entity to execute and
carry out the terms of the Subscription Agreement and Letter of Investment
Intent and to purchase and hold the Shares, and certify further that the Note
Purchase Agreement has been duly and validly executed on behalf of the Entity
and constitutes a legal and binding obligation of the Entity.

 

IN WITNESS WHEREOF, I have set my hand this              day of
                        , 2002.

 

 

--------------------------------------------------------------------------------

(Signature)

--------------------------------------------------------------------------------

(Title)

--------------------------------------------------------------------------------

(Please Print Name)

 

 

8



--------------------------------------------------------------------------------

 

ACCEPTANCE BY THE COMPANY

 

Velocity Express Corporation hereby accepts the foregoing subscription to the
extent of                          Shares.

 

 

Velocity Express Corporation

By

       

--------------------------------------------------------------------------------

   

Wesley C. Fredenburg

General Counsel and Secretary

 

 

 

 

9



--------------------------------------------------------------------------------

APPENDIX A

 

Certificate of Designation

 

VELOCITY EXPRESS CORPORATION

CERTIFICATE OF DESIGNATION OF PREFERENCES AND RIGHTS OF

SERIES H CONVERTIBLE PREFERRED STOCK

 

Pursuant to the provisions of the General Corporation Law of the State of
Delaware, the undersigned corporation certifies the following and adopts the
attached certificate of designation:

 

FIRST:   The name of the corporation is Velocity Express Corporation (the
“Corporation”).

 

SECOND:   Pursuant to the authority vested in the Board of Directors by this
corporation’s Amended and Restated Certificate of Incorporation, as amended to
date, the Board of Directors by unanimous written consent did adopt on October
9, 2002, without shareholder action, the following resolutions, authorizing the
creation and designation of a series of preferred stock designated as Series H
Convertible Preferred Stock as set forth in Exhibit A attached hereto:

 

RESOLVED, that, in order to comply with and fulfill its obligations under a
Stock Purchase Agreement, the Corporation will be required to file a Certificate
of Designation, in order to designate a new class or series of its authorized
preferred shares as set forth on Exhibit A to these consent resolutions (the
“Certificate”); and

 

RESOLVED FURTHER, that the Board of Directors, acting under authority of the
Corporation’s Amended and Restated Certificate of Incorporation and the General
Corporate Law of the State of Delaware, hereby approves and adopts the
Certificate; and

 

RESOLVED FURTHER that, in the manner required by law and by the Corporation’s
Amended and Restated Certificate of Incorporation, the appropriate officers of
the corporation be and they hereby are authorized and directed to cause to be
prepared, and to execute, and to file with the Secretary of State of the State
of Delaware the Certificate.

 

THIRD:   As required by Section 4 C (b) (iv) of the Corporation’s Amended and
Restated Certificate of Incorporation, the Certificate has been approved by the
holders of in excess of two-thirds of the outstanding Series B Preferred Stock
and Series C Preferred Stock.

 

In witness whereof, this Certificate of Designation of Series H Convertible
Preferred Stock is hereby executed on behalf of this corporation this 10 day of
October, 2002.

 



--------------------------------------------------------------------------------

 

Velocity Express Corporation

By

       

--------------------------------------------------------------------------------

   

Wesley C. Fredenburg,

                Its Secretary

 

 

 

11



--------------------------------------------------------------------------------

 

Exhibit A

 

VELOCITY EXPRESS CORPORATION (THE “CORPORATION”)

SERIES H CONVERTIBLE PREFERRED STOCK TERMS

 

1. Designation and Amount. The number of authorized shares of Series H
Convertible Preferred Stock, par value $0.004 per share (the “Series H Preferred
Stock”), shall be 500,000.

 

Section 2. Dividends. In the event that the Corporation declares or pays any
dividends upon the Common Stock (whether payable in cash, securities or other
property) other than dividends payable solely in shares of Common Stock, the
Corporation shall also declare and pay to the holders of Series H Preferred
Stock at the same time that it declares and pays such dividends to the holders
of the Common Stock, the dividends which would have been declared and paid with
respect to the Common Stock issuable upon conversion of shares of the Series H
Preferred Stock which are convertible into shares of Common Stock had all such
shares of the outstanding Series H Preferred Stock been converted immediately
prior to the record date for such dividend, or if no record date is fixed, the
date as of which the record holders of Common Stock entitled to such dividends
are to be determined.

 

Section 3. Liquidation Preference. Upon liquidation, dissolution and winding up
of the Corporation (whether voluntary or involuntary) (a “Liquidation Event”),
the Corporation shall pay to the holders of the Series H Preferred Stock (unless
otherwise provided for in the resolution or resolutions creating such stock) the
aggregate Liquidation Value attributable to such shares (each, a “Share”) plus
any unpaid dividends thereon. If upon any such Liquidation Event, the
Corporation’s assets to be distributed among the holders of the Junior
Securities, Series B Preferred Stock, Series C Preferred Stock, Series D
Preferred Stock, Series F Preferred Stock, Series G Preferred Stock and Series H
Preferred Stock are insufficient to permit payment to such holders of the
aggregate amount which they are entitled to be paid under this Section 3 or
Article IV, Section 3 of the Corporation’s Amended and Restated Certificate of
Incorporation, as amended from time to time (the “Charter”), as applicable, then
the entire assets available to be distributed to the Corporation’s stockholders
shall be distributed in accordance with the priorities set forth in Article IV,
Section 3 of the Charter with the Series H Preferred Stock ranking parri passu
with the Series D, F and G Preferred Stock and prior to the Series B and C
Preferred Stock. Not less than sixty (60) days prior to the payment date stated
therein, the Corporation shall mail written notice of any such Liquidation Event
to each record holder of Series H Preferred Stock, setting forth in reasonable
detail the amount of proceeds to be paid with respect to each Share and each
share of Common Stock in connection with such Liquidation Event. A Change of
Control shall not be deemed a Liquidation Event for purposes of this Section 3.

 

Section 4. Voting Rights.

 

4A. Voting Rights. Subject to the terms of this Section 4, Section 6 hereunder
and the terms of Section 4 of the Stock Purchase Agreement executed in
connection with the issuance of the Series H Preferred Stock, the holders of the
Series H Preferred Stock shall be entitled to notice of all stockholders
meetings in accordance with the Corporation’s Bylaws, and except as otherwise
required by applicable law, the holders of the Series H Preferred Stock shall be
entitled

 

A-1



--------------------------------------------------------------------------------

 

to vote on all matters submitted to the stockholders for a vote together with
the holders of the Common Stock, and all other classes of capital stock entitled
to vote with the Common Stock, voting together as a single class with each share
of and Series H Preferred Stock entitled to one vote for each share of Common
Stock issuable upon conversion of the such Series H Preferred Stock as of the
record date for such vote or, if no record date is specified, as of the date of
such vote. In addition to the limitations contained in Section 4 of the Stock
Purchase Agreement executed in connection with the issuance of the Series H
Preferred Stock, the voting rights granted hereunder shall not be effective
until the later of (a) a vote of the Company’s shareholders approving the
issuance of the Series H Preferred Stock, and (b) April 30, 2003.

 

4B. Covenants.

 

The Corporation shall not take any of the actions set forth below without first
obtaining the affirmative vote of the holders of at least two-thirds of the then
outstanding shares of Series H Preferred Stock for so long as at least 20% of
the Series H Preferred Stock originally issued pursuant to the Purchase
Agreements remains outstanding:

 

(a) alter or change the preferences, rights or powers of the Series H Preferred
Stock;

 

(b) increase or decrease the authorized number of shares of the Series H
Preferred Stock;

 

Section 5. Conversion.

 

5A. Conversion Procedure.

 

(i) Subject to the terms of this Section 5, Section 6 hereunder and the terms of
Section 4 of the Stock Purchase Agreement executed in connection with the
issuance of the Series H Preferred Stock, at any time and from time to time, any
holder of Series H Preferred Stock may convert all or any portion of the Series
H Preferred Stock (including any fraction of a Share) held by such holder into a
number of shares of Conversion Stock computed by multiplying the number of
Shares to be converted by $10.00 and dividing the result by the Conversion Price
then in effect.

 

(ii) Except as otherwise provided herein, each conversion of Preferred Stock
shall be deemed to have been effected as of the close of business on the date on
which the certificate or certificates representing the Series H Preferred Stock
to be converted have been surrendered for conversion at the principal office of
the Corporation. At the time any such conversion has been effected, the rights
of the holder of the Shares converted as a holder of Series H Preferred Stock
shall cease and the Person or Persons in whose name or names any certificate or
certificates for shares of Conversion Stock are to be issued upon such
conversion shall be deemed to have become the holder or holders of record of the
shares of Conversion Stock represented thereby.

 

(iii) Notwithstanding any other provision hereof, if a conversion of Preferred
Stock is to be made in connection with a transaction affecting the Corporation,
the conversion of any Shares of Series H Preferred Stock may, at the election of
the holder thereof, be conditioned upon the consummation of such transaction, in
which case such conversion shall not be deemed to be effective until such
transaction has been consummated.

 

A-2



--------------------------------------------------------------------------------

 

(iv) As soon as possible after a conversion has been effected (but in any event
within three (3) Business Days in the case of subparagraph (A) below), the
Corporation shall deliver to the converting holder:

 

(A) a certificate or certificates representing the number of shares of
Conversion Stock issuable by reason of such conversion in such name or names and
such denomination or denominations as the converting holder has specified;

 

(B) payment of any amount payable under subparagraph (viii) below with respect
to such conversion; and

 

(C) a certificate representing any Shares, which were represented, by the
certificate or certificates delivered to the Corporation in connection with such
conversion but which were not converted.

 

(v) The issuance of certificates representing shares of Conversion Stock upon
conversion of Preferred Stock shall be made without charge to the holders of
such Preferred Stock for any issuance tax in respect thereof or other cost
incurred by the Corporation in connection with such conversion and the related
issuance of shares of Conversion Stock. Upon conversion of each Share of Series
H Preferred Stock, the Corporation shall take all such actions as are necessary
in order to insure that the Conversion Stock issuable with respect to such
conversion shall be validly issued, fully paid and nonassessable, free and clear
of all taxes, liens, charges and encumbrances with respect to the issuance
thereof.

 

(vi) The Corporation shall not close its books against the transfer of Preferred
Stock or of Conversion Stock issued or issuable upon conversion of Series H
Preferred Stock in any manner, which interferes with the timely conversion of
Series H Preferred Stock. The Corporation shall assist and cooperate with any
holder of Shares required to make any governmental filings or obtain any
governmental approval prior to or in connection with any conversion of Shares
hereunder (including, without limitation, making any filings required to be made
by the Corporation).

 

(vii) The Corporation shall at all times reserve and keep available out of its
authorized but unissued shares of Conversion Stock, solely for the purpose of
issuance upon the conversion of the Series H Preferred Stock, such number of
shares of Conversion Stock issuable upon the conversion of all outstanding
Preferred Stock. All shares of Conversion Stock that are so issuable shall, when
issued, be duly and validly issued, fully paid and nonassessable and free from
all taxes, liens and charges. The Corporation shall take all such actions as may
be necessary to assure that all such shares of Conversion Stock may be so issued
without violation of any applicable law or governmental regulation or any
requirements of any domestic securities exchange upon which shares of Conversion
Stock may be listed (except for official notice of issuance which shall be
immediately delivered by the Corporation upon each such issuance). The
Corporation shall not take any action that would cause the number of authorized
but unissued shares of Conversion Stock to be less than the number of such
shares required to be reserved hereunder for issuance upon conversion of the
Preferred Stock.

 

A-3



--------------------------------------------------------------------------------

 

(viii) If any fractional interest in a share of Conversion Stock would, except
for the provisions of this subparagraph, be delivered upon any conversion of
Preferred Stock, the Corporation, in lieu of delivering the fractional share
therefore, shall pay an amount to the holder thereof equal to the Market Price
of such fractional interest as of the date of conversion.

 

(ix) If the shares of Conversion Stock issuable by reason of conversion of
Preferred Stock are convertible into or exchangeable for any other stock or
securities of the Corporation, the Corporation shall, at the converting holder’s
option, upon surrender of the Shares to be converted by such holder as provided
herein together with any notice, statement or payment required to effect such
conversion or exchange of Conversion Stock, deliver to such holder or as
otherwise specified by such holder a certificate or certificates representing
the stock or securities into which the shares of Conversion Stock issuable by
reason of such conversion are so convertible or exchangeable, registered in such
name or names and in such denomination or denominations as such holder has
specified.

 

5B. Conversion Price.

 

(i) In order to prevent dilution of the conversion rights granted under this
Section 5, the Conversion Price of the Series H Preferred Stock shall be subject
to adjustment from time to time pursuant to this Section 5B.

 

(ii) If and whenever after the original date of issuance of the first share of
Series H Preferred Stock, the Corporation issues or sells, or in accordance with
Section 5C is deemed to have issued or sold, any shares of its Common Stock for
a consideration per share less than the Market Price of the Common Stock
determined as of the date of such issue or sale, then immediately upon such
issue or sale, the Conversion Price shall be reduced to the Conversion Price
determined by multiplying the Conversion Price in effect immediately prior to
such issue or sale by a fraction, the numerator of which shall be the sum of (1)
the number of shares of Common Stock Deemed Outstanding immediately prior to
such issue or sale multiplied by the Market Price of the Common Stock determined
as of the date of such issuance or sale, plus (2) the consideration, if any,
received by the Corporation upon such issue or sale, and the denominator of
which shall be the product derived by multiplying the Market Price of the Common
Stock by the number of shares of Common Stock Deemed Outstanding immediately
after such issue or sale.

 

(iii) Notwithstanding the foregoing, there shall be no adjustment to the
Conversion Price hereunder with respect to any issuances that are exempt from
adjustment with respect to any shares of Preferred Stock of any series pursuant
to Section 5B (iii) of the Charter.

 

5C. Effect on Conversion Price of Certain Events. For purposes of determining
the adjusted Conversion Price under paragraph 5B, the following shall be
applicable:

 

(i) Issuance of Rights or Options. If the Corporation in any manner grants or
sells any Options and the price per share for which Common Stock is issuable
upon the exercise of such Options, or upon conversion or exchange of any
Convertible Securities issuable upon exercise of such Options, is less than the
Market Price of the Common Stock determined as of such time,

 

A-4



--------------------------------------------------------------------------------

 

then the total maximum number of shares of Common Stock issuable upon the
exercise of such Options or upon conversion or exchange of the total maximum
amount of such Convertible Securities issuable upon the exercise of such Options
shall be deemed to be outstanding and to have been issued and sold by the
Corporation at the time of the granting or sale of such Options for such price
per share. For purposes of this paragraph, the “price per share for which Common
Stock is issuable” shall be determined by dividing (A) the total amount, if any,
received or receivable by the Corporation as consideration for the granting or
sale of such Options, plus the minimum aggregate amount of additional
consideration payable to the Corporation upon exercise of all such Options, plus
in the case of such Options which relate to Convertible Securities, the minimum
aggregate amount of additional consideration, if any, payable to the Corporation
upon the issuance or sale of such Convertible Securities and the conversion or
exchange thereof, by (B) the total maximum number of shares of Common Stock
issuable upon the exercise of such Options or upon the conversion or exchange of
all such Convertible Securities issuable upon the exercise of such Options. No
further adjustment of the Conversion Price shall be made when Convertible
Securities are actually issued upon the exercise of such Options or when Common
Stock is actually issued upon the exercise of such Options or the conversion or
exchange of such Convertible Securities.

 

(ii) Issuance of Convertible Securities. If the Corporation in any manner issues
or sells any Convertible Securities and the price per share for which Common
Stock is issuable upon conversion or exchange thereof is less than the Market
Price of the Common Stock determined as of such time, then the maximum number of
shares of Common Stock issuable upon conversion or exchange of such Convertible
Securities shall be deemed to be outstanding and to have been issued and sold by
the Corporation at the time of the issuance or sale of such Convertible
Securities for such price per share. For the purposes of this paragraph, the
“price per share for which Common Stock is issuable” shall be determined by
dividing (A) the total amount received or receivable by the Corporation as
consideration for the issue or sale of such Convertible Securities, plus the
minimum aggregate amount of additional consideration, if any, payable to the
Corporation upon the conversion or exchange thereof, by (B) the total maximum
number of shares of Common Stock issuable upon the conversion or exchange of all
such Convertible Securities. No further adjustment of the Conversion Price shall
be made when Common Stock is actually issued upon the conversion or exchange of
such Convertible Securities, and if any such issue or sale of such Convertible
Securities is made upon exercise of any Options for which adjustments of the
Conversion Price had been or are to be made pursuant to other provisions of this
Section 5, no further adjustment of the Conversion Price shall be made by reason
of such issue or sale.

 

(iii) Change in Option Price or Conversion Rate. If the purchase price provided
for in any Options, the additional consideration, if any, payable upon the
conversion or exchange of any Convertible Securities or the rate at which any
Convertible Securities are convertible into or exchangeable for Common Stock
changes at any time, the Conversion Price in effect at the time of such change
shall be immediately adjusted to the Conversion Price which would have been in
effect at such time had such Options or Convertible Securities still outstanding
provided for such changed purchase price, additional consideration or conversion
rate, as the case may be, at the time initially granted, issued or sold. For
purposes of Section 5C, if the terms of any Option or Convertible Security which
was outstanding as of the date of issuance of the Series H Preferred Stock are
changed in the manner described in the immediately preceding sentence, then such

 

A-5



--------------------------------------------------------------------------------

 

Option or Convertible Security and the Common Stock deemed issuable upon
exercise, conversion or exchange thereof shall be deemed to have been issued and
sold as of the date of such change; provided, that (A) no such change shall at
any time cause the Conversion Price hereunder to be increased, and (B) no
adjustment to the Conversion Price pursuant to this clause (iii) shall be made
as a result of any adjustment to the exercise and/or conversion price with
respect to the Bayview Warrant, the Common Warrants, the Series D Preferred
Stock and Series F Preferred Stock only, the Series B Preferred Stock, the
Series C Preferred Stock, the Series C Warrants, the Preferred Warrants and the
exercise of the Bridge Warrants, pursuant to and in accordance with the
antidilution protection provisions of such securities as in effect on the date
hereof.

 

(iv) Treatment of Expired Options and Unexercised Convertible Securities. Upon
the expiration of any Option or the termination of any right to convert or
exchange any Convertible Security without the exercise of any such Option or
right, the Conversion Price then in effect hereunder shall be adjusted
immediately to the Conversion Price which would have been in effect at the time
of such expiration or termination had such Option or Convertible Security, to
the extent outstanding immediately prior to such expiration or termination,
never been issued. For purposes of Section 5C, the expiration or termination of
any Option or Convertible Security which was outstanding as of the date of
issuance of the Preferred Stock with Conversion Price subject to adjustment
shall not cause the Conversion Price hereunder to be adjusted unless, and only
to the extent that, a change in the terms of such Option or Convertible Security
caused it to be deemed to have been issued after the date of issuance of the
Preferred Stock with Conversion Price subject to adjustment.

 

(v) Calculation of Consideration Received. If any Common Stock, Option or
Convertible Security is issued or sold or deemed to have been issued or sold for
cash, the consideration received therefore shall be deemed to be the amount
received by the Corporation therefore. If any Common Stock, Option or
Convertible Security is issued or sold for a consideration other than cash, the
amount of the consideration other than cash received by the Corporation shall be
the fair value of such consideration, except where such consideration consists
of securities, in which case the amount of consideration received by the
Corporation shall be the Market Price thereof as of the date of receipt. The
fair value of any consideration other than cash and securities shall be
determined jointly by the Corporation and the holders of at least two-thirds of
the Series H Preferred Stock. If such parties are unable to reach agreement
within a reasonable period of time, the fair value of such consideration shall
be determined by an independent appraiser experienced in valuing such type of
consideration jointly selected by the Corporation and the holders of at least
two-thirds of each of the Series H Preferred Stock, voting as individual
classes. The determination of such appraiser shall be final and binding upon the
parties, and the fees and expenses of such appraiser shall be borne by the
Corporation.

 

(vi) Integrated Transactions. In case any Option is issued in connection with
the issue or sale of other securities of the Corporation, together comprising
one integrated transaction in which no specific consideration is allocated to
such Option by the parties thereto, the Option shall be deemed to have been
issued for a consideration of $.01.

 

(vii) Treasury Shares. The number of shares of Common Stock outstanding at any
given time shall not include shares owned or held by or for the account of the
Corporation or any

 

A-6



--------------------------------------------------------------------------------

 

Subsidiary, and the disposition of any shares so owned or held shall be
considered an issue or sale of Common Stock.

 

(viii) Record Date. If the Corporation takes a record of the holders of Common
Stock for the purpose of entitling them (a) to receive a dividend or other
distribution payable in Common Stock, Options or in Convertible Securities or
(b) to subscribe for or purchase Common Stock, Options or Convertible
Securities, then such record date shall be deemed to be the date of the issue or
sale of the shares of Common Stock deemed to have been issued or sold upon the
declaration of such dividend or upon the making of such other distribution or
the date of the granting of such right of subscription or purchase, as the case
may be.

 

5D. Subdivision or Combination of Common Stock. If the Corporation at any time
subdivides (by any stock split, stock dividend, recapitalization or otherwise)
one or more classes of its outstanding shares of Common Stock into a greater
number of shares, the Conversion Price in effect immediately prior to such
subdivision shall be proportionately reduced, and if the Corporation at any time
combines (by reverse stock split or otherwise) one or more classes of its
outstanding shares of Common Stock into a smaller number of shares, the
Conversion Price in effect immediately prior to such combination shall be
proportionately increased.

 

5E. Reorganization, Reclassification, Consolidation, Merger or Sale. Any
recapitalization, reorganization, reclassification, consolidation, merger, sale
of all or substantially all of the Corporation’s assets or other transaction, in
each case which is effected in such a manner that the holders of Common Stock
are entitled to receive (either directly or upon subsequent liquidation) stock,
securities or assets with respect to or in exchange for Common Stock held by
such holders, is referred to herein as an “Organic Change”. Prior to the
consummation of any Organic Change, the Corporation shall make appropriate
provisions to insure that each of the holders of Series H Preferred Stock shall
thereafter have the right to acquire and receive, in lieu of the shares of
Conversion Stock immediately theretofore acquirable and receivable upon the
conversion of such holder’s Series H Preferred Stock, such shares of stock,
securities or assets as such holder would have received in connection with such
Organic Change if such holder had converted its Series H Preferred Stock
immediately prior to such Organic Change. In each such case, the Corporation
shall also make appropriate provisions to insure that the provisions of this
Section 5 and Section 6 below shall thereafter be applicable to the Initially
Designated Preferred Stock. The Corporation shall not effect any such
consolidation, merger or sale, unless prior to the consummation thereof, the
successor entity (if other than the Corporation) resulting from consolidation or
merger or the entity purchasing such assets assumes by written instrument, the
obligation to deliver to each such holder such shares of stock, securities or
assets as, in accordance with the foregoing provisions, such holder may be
entitled to acquire.

 

5F. Certain Events. If any event occurs of the type contemplated by the
provisions of this Section 5 but not expressly provided for by such provisions
(including, without limitation, the granting of stock appreciation rights,
phantom stock rights or other rights with equity features), then the
Corporation’s Board of Directors shall make an appropriate adjustment in the
Conversion Price so as to protect the rights of the holders of Preferred Stock;
provided, that no such adjustment shall increase the Conversion Price or
decrease the number of shares of

 

A-7



--------------------------------------------------------------------------------

 

Conversion Stock issuable upon conversion of each Share of Preferred Stock as
otherwise determined pursuant to this Section 5.

 

5G. Notices.

 

(i) Immediately upon any adjustment of the Conversion Price, the Corporation
shall give written notice thereof to all affected holders of Preferred Stock,
setting forth in reasonable detail and certifying the calculation of such
adjustment.

 

(ii) The Corporation shall give written notice to all holders of Preferred Stock
at least 20 days prior to the date on which the Corporation closes its books or
takes a record (a) with respect to any dividend or distribution upon Common
Stock, (b) with respect to any pro rata subscription offer to holders of Common
Stock or (c) for determining rights to vote with respect to any Organic Change,
dissolution or liquidation.

 

(iii) The Corporation shall also give written notice to the holders of Preferred
Stock at least 20 days prior to the date on which any Organic Change shall take
place.

 

Section 6. Call Rights. At any time and from time to time prior to April 30,
2003, and subject to the requirements of Section 1(a) of the Stock Purchase
Agreement executed in connection with the issuance of the Series H Preferred
Stock, the Company will have the right, exercisable upon not less than ten (10)
days prior written notice to the holder of preferred stock, to repurchase any or
all of the shares of Series H Preferred Stock at a per Share purchase price
equal to $10.00. This call right will terminate on April 29, 2003.

 

Section 7. Purchase Rights. If at any time the Corporation grants, issues or
sells any Options, Convertible Securities or rights to purchase stock, warrants,
securities or other property pro rata to the record holders of any class of
Common Stock (the “Purchase Rights”), then each holder of Initially Designated
Preferred Stock shall be entitled to acquire, upon the terms applicable to such
Purchase Rights, the aggregate Purchase Rights which such holder could have
acquired if such holder had held the number of shares of Conversion Stock
acquirable upon conversion of such holder’s Initially Designated Preferred Stock
immediately before the date on which a record is taken for the grant, issuance
or sale of such Purchase Rights, or if no such record is taken, the date as of
which the record holders of Common Stock are to be determined for the grant,
issue or sale of such Purchase Rights.

 

Section 8. Registration of Transfer. The Corporation shall keep at its principal
office a register for the registration of Preferred Stock. Upon the surrender of
any certificate representing Preferred Stock at such place, the Corporation
shall, at the request of the record holder of such certificate, execute and
deliver (at the Corporation’s expense) a new certificate or certificates in
exchange therefore representing in the aggregate the number of Shares
represented by the surrendered certificate. Each such new certificate shall be
registered in such name and shall represent such number of Shares as is
requested by the holder of the surrendered certificate and shall be
substantially identical in form to the surrendered certificate, and dividends
shall accrue on the Preferred Stock represented by such new certificate from the
date to which dividends have been fully paid on such Preferred Stock represented
by the surrendered certificate.

 

A-8



--------------------------------------------------------------------------------

 

Section 9. Replacement. Upon receipt of evidence reasonably satisfactory to the
Corporation (an affidavit of the registered holder shall be satisfactory) of the
ownership and the loss, theft, destruction or mutilation of any certificate
evidencing Shares, and in the case of any such loss, theft or destruction, upon
receipt of indemnity reasonably satisfactory to the Corporation (provided that
if the holder is a financial institution or other institutional investor its own
agreement shall be satisfactory), or, in the case of any such mutilation upon
surrender of such certificate, the Corporation shall (at its expense) execute
and deliver in lieu of such certificate a new certificate of like kind
representing the number of Shares of such class represented by such lost,
stolen, destroyed or mutilated certificate and dated the date of such lost,
stolen, destroyed or mutilated certificate, and dividends shall accrue on the
Preferred Stock represented by such new certificate from the date to which
dividends have been fully paid on such lost, stolen, destroyed or mutilated
certificate.

 

Section 10. Definitions for Purposes of Article IV, Paragraph D.

 

For the purposes of this Section D of Article IV, the following definitions
shall apply. To the extent not defined herein, terms shall have the meaning set
forth in the Charter.

 

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person, where
“control” means the possession, directly or indirectly, of the power to direct
the management and policies of a Person whether through ownership of voting
securities, contract or otherwise.

 

“Bayview Warrant” has the meaning set forth in the Charter.

 

“Bridge Warrant” means a warrant to purchase Series D Preferred Stock issued by
UST to TH Li pursuant to a certain Bridge Loan Agreement by and between UST and
TH Li dated January 4, 2001.

 

“CEX Convertible Note” has the meaning set forth in Section 5B(iii)(E) of the
Charter.

 

“Common Stock” means, collectively, the Corporation’s common stock, par value
$0.004 per share, and any capital stock of any class of the Corporation
hereafter authorized which is not limited to a fixed sum or percentage of par or
stated value in respect to the rights of the holders thereof to participate in
dividends or in the distribution of assets upon any liquidation, dissolution or
winding up of the Corporation. “Common Stock Deemed Outstanding” means, at any
given time, the number of shares of Common Stock actually outstanding at such
time, plus the number of shares of Common Stock deemed to be outstanding
pursuant to subparagraphs 5C(i) and 5C(ii) hereof whether or not the Options or
Convertible Securities are actually exercisable at such time.

 

“Common Warrants” means, collectively, the “Common Warrants” as defined in the
Charter.

 

“Conversion Price” initially means $1.00 for the Series H Preferred Stock.

 

“Conversion Stock” means shares of the Corporation’s Common Stock; provided,
that if there is a change such that the securities issuable upon conversion of
the Preferred Stock are issued by an entity other than the Corporation or there
is a change in the type or class of securities so issuable,

 

A-9



--------------------------------------------------------------------------------

 

then the term “Conversion Stock” shall mean one share of the security issuable
upon conversion of the Preferred Stock if such security is issuable in shares,
or shall mean the smallest unit in which such security is issuable if such
security is not issuable in shares.

 

“Convertible Securities” means any stock or securities directly or indirectly
convertible into or exchangeable for Common Stock.

 

“Corporation” means Velocity Express Corporation, a Delaware corporation, or,
where applicable (for example, in connection with agreements dated prior to the
date of incorporation of the Corporation under the GCL), UST. Where applicable,
reference to certain agreements of the Corporation entered into prior to its
incorporation under the GCL refer to those as assumed by the surviving entity as
a matter of law under the expected merger between the Corporation and UST.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Junior Securities” has the meaning set forth in Section 1 of the Charter.

 

“Liquidation Event” has the meaning set forth in Section 3.

 

“Liquidation Value” of any share of Series H Preferred Stock shall be equal to
$10.00.

 

“Market Price” of any security means the average of the closing prices of such
security’s sales on all securities exchanges on which such security may at the
time be listed, or, if there has been no sales on any such exchange on any day,
the average of the highest bid and lowest asked prices on all such exchanges at
the end of such day, or, if on any day such security is not so listed, the
average of the representative bid and asked prices quoted in the NASDAQ System
as of 4:00 P.M., New York time, or, if on any day such security is not quoted in
the NASDAQ System, the average of the highest bid and lowest asked prices on
such day in the domestic over-the-counter market as reported by the National
Quotation Bureau, Incorporated, or any similar successor organization, in each
such case averaged over a period of the twenty (20) consecutive trading days
immediately prior to the day as of which “Market Price” is being determined. If
at any time such security is not listed on any securities exchange or quoted in
the NASDAQ System or the over-the-counter market, the “Market Price” shall be
the fair value thereof determined jointly by the Corporation and the holders of
at least two-thirds of each of the then outstanding classes of Preferred Stock,
voting as individual classes. If such parties are unable to reach agreement
within a reasonable period of time, such fair value shall be determined by an
independent appraiser experienced in valuing securities jointly selected by the
Corporation and the holders of at least two-thirds of each of the then
outstanding classes of Preferred Stock, voting as individual classes. The
determination of such appraiser shall be final and binding upon the parties, and
the Corporation shall pay the fees and expenses of such appraiser.

 

“Options” means any rights, warrants or options to subscribe for or purchase
Common Stock or Convertible Securities.

 

“Permitted Issuances” means the acts described in Section 5B(iii).

 

A-10



--------------------------------------------------------------------------------

 

“Person” means an individual, a partnership, a corporation, a limited liability
company, a limited liability, an association, a joint stock company, a trust, a
joint venture, an unincorporated organization and a governmental entity or any
department, agency or political subdivision thereof.

 

“Preferred Stock” shall have the meaning set forth in the Charter.

 

“Preferred Warrants” means, collectively, the “Preferred Warrants” and the
“Additional Warrants” as defined in the Charter.

 

“Purchase Agreements” means the Securities Purchase Agreements, dated as of
April 2002 by and among the Corporation and certain investors, as such agreement
may from time to time be amended in accordance with its terms.

 

“Purchasers” means the “Purchasers” as defined in the Purchase Agreements and
their respective Affiliates.

 

“Series B Preferred Stock” has the meaning set forth in Article IV, C.1, Section
1 of the Charter.

 

“Series C Preferred Stock” has the meaning set forth in Article IV, C.1, Section
1 of the Charter.

 

“Series D Preferred Stock” has the meaning set forth in Article IV, C.1, Section
1 of the Charter.

 

“Series F Preferred Stock” has the meaning set forth in Article IV, C.1, Section
1 of the Charter.

 

“Series G Preferred Stock” has the meaning set forth in Article IV, C.1, Section
1 of the Charter.

 

“Series H Preferred Stock” has the meaning set forth in Article IV, C.1, Section
1 of the Charter.

 

“Series C Warrants” means, collectively, the “Series C Warrants” as defined in,
and issued pursuant to, Securities Purchase Agreement dated as of September 1,
2000, by and among UST and certain investors, as such agreement may from time to
time be amended in accordance with its terms, and any warrants issued in
exchange, substitution or replacement therefore.

 

“Share” has the meaning set forth in Section 3.

 

“Stock Option Plans” means, collectively, the Corporation’s 1995 Stock Option
Plan, 1996 Director Stock Option Plan and 2000 Stock Option Plan.

 

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of that person or a combination thereof. For purposes hereof,

 

A-11



--------------------------------------------------------------------------------

 

a Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other business entity if
such Person or Persons shall be allocated a majority of limited liability
company, partnership, association or other business entity gains or losses or
shall be or control the managing general partner of such limited liability
company, partnership, association or other business entity.

 

“TH Li” or “THLPV” means collectively TH Lee Putnam Ventures, LP, a Delaware
limited partnership, TH Lee.Putnam Parallel Ventures, LP, a Delaware limited
partnership, THLi Coinvestment Partners LLC, a Delaware limited liability
company, and Blue Star I, LLC, a Delaware limited liability company.

 

“UST” means United Shipping and Technology, Inc., a Utah corporation and the
predecessor of Velocity Express Corporation, a Delaware corporation.

 

“Voting Securities” means securities of the Corporation ordinarily having the
power to vote for the election of directors of the Corporation; provided, that
when the term “Voting Securities” is used with respect to any other Person it
means the capital stock or other equity interests of any class or kind
ordinarily having the power to vote for the election of directors or other
members of the governing body of such Person.

 

Section 11. Amendment and Waiver. No amendment, modification or waiver shall be
binding or effective with respect to any provision of Sections 1 to 11 hereof
without the prior written consent of the holders of at least two-thirds of
Series H Preferred Stock outstanding, voting as individual series, at the time
such action is taken.

 

Section 12. Notices. Except as otherwise expressly provided hereunder, all
notices referred to herein shall be in writing and shall be delivered by
registered or certified mail, return receipt requested and postage prepaid, or
by reputable overnight courier service, charges prepaid, and shall be deemed to
have been given when so mailed or sent (i) to the Corporation, at its principal
executive offices and (ii) to any stockholder, at such holder’s address as it
appears in the stock records of the Corporation (unless otherwise indicated by
any such holder).

 

A-12



--------------------------------------------------------------------------------

 

Appendix B

 

WARRANT

 

 

To Purchase Shares of

Common Stock of

VELOCITY EXPRESS CORPORATION

 

                        , 200_

 

This Certifies that, in consideration of having purchased $                    
worth of the Company’s Series H Preferred Stock, and for other good and valuable
consideration,                                         , (the “Warrantholder”),
is entitled to subscribe for and purchase from the Company, at any time after
the contingencies in the Stock Purchase Agreement, of even date herewith, having
been met, and prior to                     , 200     (the “Expiration Date”) up
to                      shares of the Company’s Common Stock at the price of
$0.01 (the “Purchase Price”), subject to adjustment as hereinafter set forth.

 

2. Definitions. For the purposes of this Warrant the following terms shall have
the following meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act.

 

“Company” shall mean Velocity Express Corporation, a Delaware corporation, and
any corporation, which shall succeed to, or assume, the obligations of said
corporation hereunder.

 

“Common Stock” shall mean the shares of Common Stock of the Company, $0.004 par
value.

 

“Fair Market Value” shall mean the closing price of the Common Stock as reported
on the Nasdaq Stock Market on such date, if the Common Stock is then quoted on
the Nasdaq Stock Market or, if the market is closed on that date, the closing
price of the Common Stock on the previous trading day. If the Common Stock is
not listed on the Nasdaq Stock Market, Fair Market Value shall be determined in
good faith by the Company’s Board of Directors.

 

“Other Securities” shall mean any stock (other than Common Stock) or other
securities of the Company which the Warrantholder at any time shall be entitled
to receive, or shall have received, upon the exercise of the Warrants, in lieu
of or in addition to Common Stock, or which at any time shall be issuable or
shall have been issued in exchange for or in replacement of Common Stock or
Other Securities.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, as in effect at the time.

 

B-1



--------------------------------------------------------------------------------

 

“Series H Preferred” shall mean the shares of Series H Preferred Stock of the
Company, $0.004 par value.

 

“Subscription Form” shall mean the subscription forms attached hereto.

 

“Transfer” shall mean any sale, assignment, pledge, or other disposition of any
Warrants and/or Warrant Shares, or of any interest in either thereof, which
would constitute a sale thereof within the meaning of Section 2(3) of the
Securities Act.

 

“Warrant Shares” shall mean the shares of Common Stock purchased or purchasable
by the Warrantholder upon the exercise of the Warrants pursuant to Section 2
hereof.

 

“Warrantholder” shall mean the holder or holders of the Warrants or any related
Warrant Shares.

 

“Warrants” shall mean the Warrants (including this Warrant), identical as to
terms and conditions and date, issued by the Company in connection with the sale
of the Notes, and all Warrants issued in exchange, transfer or replacement
thereof.

 

All terms used in this Warrant which are not defined in Section 1 hereof have
the meanings respectively set forth elsewhere in this Warrant.

 

3. Exercise of Warrant, Issuance of Certificate, and Payment for Warrant Shares.
The rights represented by this Warrant may be exercised at any time after the
contingencies in paragraphs 2 and 3 of the Subscription Note Purchase Agreement
having been met, and prior to the Expiration Date, by the Warrantholder, in
whole or in part (but not as to any fractional share of Common Stock), by: (a)
delivery to the Company of a completed Subscription Form, (b) surrender to the
Company of this Warrant properly endorsed and signature guaranteed, and (c)
delivery to the Company of a certified or cashier’s check made payable to the
Company in an amount equal to the aggregate Purchase Price of the shares of
Common Stock being purchased, at its principal office or agency in Minnesota (or
such other office or agency of the Company as the Company may designate by
notice in writing to the holder hereof). The Company agrees and acknowledges
that the shares of Common Stock so purchased shall be deemed to be issued to the
holder hereof as the record owner of such shares as of the close of business on
the date on which this Warrant, properly endorsed, and the Subscription Form
shall have been surrendered and payment made for such shares as aforesaid. Upon
receipt thereof, the Company shall, as promptly as practicable, and in any event
within fifteen (15) days thereafter, execute or cause to be executed and deliver
to the Warrantholder a certificate or certificates representing the aggregate
number of shares of Common Stock specified in said Subscription Form. Each stock
certificate so delivered shall be in such denomination as may be requested by
the Warrantholder and shall be registered in the name of the Warrantholder or
such other name as shall be designated by the Warrantholder. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of said stock certificate or certificates, deliver to the Warrantholder
a new Warrant evidencing the rights of such holder to purchase the remaining
shares of Common Stock covered by this Warrant. The Company shall pay all
expenses, taxes, and other charges payable in connection with the preparation,
execution, and delivery of stock certificates pursuant to this Section 2, except
that, in case any such stock certificate or certificates shall be registered in
a name or names other than the name of the Warrantholder, funds sufficient to
pay all stock transfer taxes which shall be payable upon the execution and
delivery of such stock certificate or certificates shall be paid by the
Warrantholder to the Company at the time of delivering this Warrant to the
Company as mentioned above.

 

4. Ownership of this Warrant. The Company may deem and treat the registered
Warrantholder as the holder and owner hereof (notwithstanding any notations of
ownership or writing

 

B-2



--------------------------------------------------------------------------------

 

made hereon by anyone other than the Company) for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
transfer as provided herein and then only if such transfer meets the
requirements of Section 5.

 

5. Exchange, Transfer, and Replacement. Subject to Section 5 hereof, this
Warrant is exchangeable upon the surrender hereof by the Warrantholder to the
Company at its office or agency described in Section 2 hereof for new Warrants
of like tenor and date representing in the aggregate the right to purchase the
number of shares purchasable hereunder, each of such new Warrants to represent
the right to purchase such number of shares (not to exceed the aggregate total
number purchasable hereunder) as shall be designated by the Warrantholder at the
time of such surrender. Subject to Section 5 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon the books of the Company
by the Warrantholder in person or by duly authorized attorney, and a new Warrant
of the same tenor and date as this Warrant, but registered in the name of the
transferee, shall be executed and delivered by the Company upon surrender of
this Warrant, duly endorsed, at such office or agency of the Company. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction, or mutilation of this Warrant, and, in the case of loss,
theft, or destruction, of indemnity or security reasonably satisfactory to it,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will make and deliver a new Warrant of like tenor, in lieu of this Warrant. This
Warrant shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange, transfer, or replacement. The Company shall pay
all expenses, taxes (other than stock transfer taxes), and other charges payable
in connection with the preparation, execution, and delivery of Warrants pursuant
to this Section 4.

 

6. Restrictions on Transfer. Notwithstanding any provisions contained in this
Warrant to the contrary, neither this Warrant nor the Warrant Shares shall be
transferable except upon the conditions specified in this Section 5, which
conditions are intended, among other things, to ensure compliance with the
provisions of the Securities Act in respect of the transfer of this Warrant or
such Warrant Shares. The holder of this Warrant agrees that such holder will not
transfer this Warrant or the related Warrant Shares (a) prior to delivery to the
Company of an opinion of counsel selected by the Warrantholder and reasonably
satisfactory to the Company, stating that such transfer is exempt from
registration under the Securities Act, or (b) until registration of such
Warrants and/or Warrant Shares under the Securities Act has become effective and
continues to be effective at the time of such transfer. An appropriate legend
may be endorsed on the Warrants and the certificates of the Warrant Shares
evidencing these restrictions. The holder of this Warrant further agrees that
such holder will not, for a period of 180 days from the date that a registration
statement covering securities offered by the Company is declared effective by
the Commission, offer to sell, contract to sell, or otherwise sell, dispose of,
loan, pledge or grant any rights with respect to the Warrant or the Warrant
Shares owned by the holder, otherwise than with the prior written consent of the
Company.

 

7. Antidilution Provisions. The rights granted hereunder are subject to the
following:

 

(a) Stock Splits. In case at any time the Company shall subdivide its
outstanding shares of Common Stock into a greater number of shares, the Purchase
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the number of Warrant Shares purchasable pursuant to this Warrant
immediately prior to such subdivision shall be proportionately increased, and
conversely, in case at any time the Company shall combine its outstanding shares
of Common Stock into a smaller number of shares, the Purchase Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares purchasable upon the exercise of this Warrant
immediately prior to such combination shall be proportionately reduced. Except
as provided in this paragraph (a), no adjustment in the Purchase Price and no
change in the number of Warrant Shares so purchasable

 

B-3



--------------------------------------------------------------------------------

shall be made pursuant to this Section 6 as a result of or by reason of any such
subdivision or combination.

 

(b) Reorganization, Reclassification, Consolidation, Merger, or Sale. If any
capital reorganization or reclassification or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation, shall be effected in such a way that holders of shares of Common
Stock shall be entitled to receive Common Stock, Other Securities or assets with
respect to or in exchange for shares of Common Stock, then, as a condition of
such reorganization, reclassification, consolidation, merger or sale, lawful and
adequate provision shall be made whereby the Warrantholder shall thereafter have
the right to purchase and receive upon the basis and upon the terms and
conditions specified in the Warrants and in lieu of the shares of Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the Warrants such shares of Common Stock, Other Securities or assets
as may be issued or payable with respect to or in exchange for a number of
outstanding shares of Common Stock equal to the number of shares of Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
Warrants had such reorganization, reclassification, consolidation, merger or
sale not taken place, and in any such case appropriate provision shall be made
with respect to the rights and interests of the Warrantholder so that the
provisions of the Warrants (including, without limitation, provisions for
adjustment of the Purchase Price and the number of shares purchasable upon the
exercise of the Warrants) shall thereafter be applicable, as nearly as may be,
in relation to any shares of Common Stock, Other Securities or assets thereafter
deliverable upon the exercise of the Warrants.

 

8. Special Agreements of the Company.

 

(a) Will Reserve Shares. The Company will reserve and set apart and have at all
times the number of shares of authorized but unissued Common Stock deliverable
upon the exercise of the Warrants, and it will have at all times any other
rights or privileges provided for herein sufficient to enable it at any time to
fulfill all of its obligations hereunder.

 

(b) Will Avoid Certain Actions. The Company will not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, issue or sale of securities or otherwise, avoid or take
any action which would have the effect of avoiding the observance or performance
hereunder by the Company, but will at all times in good faith assist in carrying
out of all the provisions of the Warrants and in taking all such actions as may
be necessary or appropriate in order to protect the rights of the Warrantholder
against dilution or other impairment.

 

9. Registration Rights. The holder is entitled only to the registration rights
as provided in the Registration Rights Agreement provided in connection with the
sale of the Series H Preferred Stock.

 

10. Notices. Any notice or other document required or permitted to be given or
delivered to the Warrantholder shall be delivered or sent by certified mail to
the Warrantholder at the last address shown on the books of the Company
maintained for the registry and transfer of the Warrants. Any notice or other
document required or permitted to be given or delivered to the Company shall be
delivered or sent by certified or registered mail to the principal office of the
Company.

 

11. No Rights as Shareholders; Limitation of Liability. This Warrant shall not
entitle any holder hereof to any of the rights of a shareholder of the Company.
No provisions hereof, in the absence of affirmative action by the holder hereof
to purchase shares of Common Stock, and no mere enumeration herein of the rights
or privileges of the holder hereof, shall give rise to any liability of such
holder for the

 

B-4



--------------------------------------------------------------------------------

 

Purchase Price or as a shareholder of the Company whether such liability is
asserted by the Company or by creditors of the Company.

 

12. Governing Law. This Warrant shall be governed by, and construed and enforced
in accordance with, the laws of the State of Minnesota, without regard to
conflicts of laws principles.

 

13. Miscellaneous. This Warrant and any provision hereof may be changed, waived,
discharged, or terminated only by an instrument in writing signed by the party
(or any predecessor in interest thereof) against which enforcement of the same
is sought. The headings in this Warrant are for purposes of reference only and
shall not affect the meaning or construction of any of the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer, and to be dated as of                         , 200    .

 

 

Velocity Express Corporation

By:

       

--------------------------------------------------------------------------------

   

Jeffry Parell

Chief Executive Officer

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “1933 ACT”) OR UNDER THE SECURITIES LAWS OF ANY
OTHER STATE AND MAY NOT BE TRANSFERRED WITHOUT (i) THE OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE 1933 ACT OR THE SECURITIES LAWS OF ANY APPLICABLE STATE;
OR (ii) SUCH REGISTRATION.”

 

B-5



--------------------------------------------------------------------------------

 

FULL SUBSCRIPTION FORM

 

To Be Executed By the Registered Warrantholder if It/

She/He Desires to Exercise in Full the Within Warrant

 

The undersigned hereby exercises the right to purchase the
                         shares of Common Stock covered by the within Warrant at
the date of this subscription and herewith makes payment of the sum of
$                                 representing the Purchase Price of
$                     per share in effect at that date. Certificates for such
shares shall be issued in the name of and delivered to the undersigned, unless
otherwise specified by written instructions, signed by the undersigned and
accompanying this subscription.

 

Dated:                                 

 

 

Signature:

       

--------------------------------------------------------------------------------

Address:

       

--------------------------------------------------------------------------------

 

B-6



--------------------------------------------------------------------------------

 

PARTIAL SUBSCRIPTION FORM

 

To be Executed by the Registered Warrantholder if It/She/He

Desires to Exercise in Part Only the Within Warrant

 

The undersigned hereby exercises the right to purchase                     
shares of the total shares of Common Stock covered by the within Warrant at the
date of this subscription and herewith makes payment of the sum of
$                                 representing the Purchase Price of
$                     per share in effect at this date.

 

Certificates for such shares and a new Warrant of like tenor and date for the
balance of the shares not subscribed for (if any) shall be issued in the name of
and delivered to the undersigned, unless otherwise specified by written
instructions, signed by the undersigned and accompanying this subscription.

 

The shares hereby subscribed for constitute                      shares of
Common Stock (to the nearest whole share) resulting from adjustment of
                     shares of the total of                      shares of
Common Stock covered by the within Warrant, as said shares were constituted at
the date of the Warrant.

 

Dated:                                         

 

 

Signature:

       

--------------------------------------------------------------------------------

Address:

       

--------------------------------------------------------------------------------

 

B-7



--------------------------------------------------------------------------------

 

Appendix C

 

CALL WARRANT

 

 

 

To Purchase Shares of

Common Stock of

VELOCITY EXPRESS CORPORATION

 

                    , 200_

 

This Certifies that, in consideration of having purchased $                    
worth of the Company’s Series H Preferred Stock, and for other good and valuable
consideration,                                 , (the “Warrantholder”), is
entitled to subscribe for and purchase from the Company, at any time after the
contingencies in the Stock Purchase Agreement, of even date herewith, having
been met, and prior to                     , 200     (the “Expiration Date”) up
to                      shares of the Company’s Common Stock at the price of
$0.01 (the “Purchase Price”), subject to adjustment as hereinafter set forth.

 

14. Definitions. For the purposes of this Warrant the following terms shall have
the following meanings:

 

“Commission” shall mean the Securities and Exchange Commission, or any other
federal agency then administering the Securities Act.

 

“Company” shall mean Velocity Express Corporation, a Delaware corporation, and
any corporation, which shall succeed to, or assume, the obligations of said
corporation hereunder.

 

“Common Stock” shall mean the shares of Common Stock of the Company, $0.004 par
value.

 

“Fair Market Value” shall mean the closing price of the Common Stock as reported
on the Nasdaq Stock Market on such date, if the Common Stock is then quoted on
the Nasdaq Stock Market or, if the market is closed on that date, the closing
price of the Common Stock on the previous trading day. If the Common Stock is
not listed on the Nasdaq Stock Market, Fair Market Value shall be determined in
good faith by the Company’s Board of Directors.

 

“Other Securities” shall mean any stock (other than Common Stock) or other
securities of the Company which the Warrantholder at any time shall be entitled
to receive, or shall have received, upon the exercise of the Warrants, in lieu
of or in addition to Common Stock, or which at any time shall be issuable or
shall have been issued in exchange for or in replacement of Common Stock or
Other Securities.

 

“Securities Act” shall mean the Securities Act of 1933, as amended, and the
rules and regulations of the Commission thereunder, as in effect at the time.

 

C-1



--------------------------------------------------------------------------------

 

“Series H Preferred” shall mean the shares of Series H Preferred Stock of the
Company, $0.004 par value.

 

“Subscription Form” shall mean the subscription forms attached hereto.

 

“Transfer” shall mean any sale, assignment, pledge, or other disposition of any
Warrants and/or Warrant Shares, or of any interest in either thereof, which
would constitute a sale thereof within the meaning of Section 2(3) of the
Securities Act.

 

“Warrant Shares” shall mean the shares of Common Stock purchased or purchasable
by the Warrantholder upon the exercise of the Warrants pursuant to Section 2
hereof.

 

“Warrantholder” shall mean the holder or holders of the Warrants or any related
Warrant Shares.

 

“Warrants” shall mean the Warrants (including this Warrant), identical as to
terms and conditions and date, issued by the Company in connection with the sale
of the Notes, and all Warrants issued in exchange, transfer or replacement
thereof.

 

All terms used in this Warrant which are not defined in Section 1 hereof have
the meanings respectively set forth elsewhere in this Warrant.

 

15. Exercise of Warrant, Issuance of Certificate, and Payment for Warrant
Shares. The rights represented by this Warrant may be exercised at any time
after the contingencies in paragraphs 2 and 3 of the Subscription Note Purchase
Agreement having been met, and prior to the Expiration Date, by the
Warrantholder, in whole or in part (but not as to any fractional share of Common
Stock), by: (a) delivery to the Company of a completed Subscription Form, (b)
surrender to the Company of this Warrant properly endorsed and signature
guaranteed, and (c) delivery to the Company of a certified or cashier’s check
made payable to the Company in an amount equal to the aggregate Purchase Price
of the shares of Common Stock being purchased, at its principal office or agency
in Minnesota (or such other office or agency of the Company as the Company may
designate by notice in writing to the holder hereof). The Company agrees and
acknowledges that the shares of Common Stock so purchased shall be deemed to be
issued to the holder hereof as the record owner of such shares as of the close
of business on the date on which this Warrant, properly endorsed, and the
Subscription Form shall have been surrendered and payment made for such shares
as aforesaid. Upon receipt thereof, the Company shall, as promptly as
practicable, and in any event within fifteen (15) days thereafter, execute or
cause to be executed and deliver to the Warrantholder a certificate or
certificates representing the aggregate number of shares of Common Stock
specified in said Subscription Form. Each stock certificate so delivered shall
be in such denomination as may be requested by the Warrantholder and shall be
registered in the name of the Warrantholder or such other name as shall be
designated by the Warrantholder. If this Warrant shall have been exercised only
in part, the Company shall, at the time of delivery of said stock certificate or
certificates, deliver to the Warrantholder a new Warrant evidencing the rights
of such holder to purchase the remaining shares of Common Stock covered by this
Warrant. The Company shall pay all expenses, taxes, and other charges payable in
connection with the preparation, execution, and delivery of stock certificates
pursuant to this Section 2, except that, in case any such stock certificate or
certificates shall be registered in a name or names other than the name of the
Warrantholder, funds sufficient to pay all stock transfer taxes which shall be
payable upon the execution and delivery of such stock certificate or
certificates shall be paid by the Warrantholder to the Company at the time of
delivering this Warrant to the Company as mentioned above.

 

16. Ownership of this Warrant. The Company may deem and treat the registered
Warrantholder as the holder and owner hereof (notwithstanding any notations of
ownership or writing

 

C-2



--------------------------------------------------------------------------------

 

made hereon by anyone other than the Company) for all purposes and shall not be
affected by any notice to the contrary, until presentation of this Warrant for
transfer as provided herein and then only if such transfer meets the
requirements of Section 5.

 

17. Exchange, Transfer, and Replacement. Subject to Section 5 hereof, this
Warrant is exchangeable upon the surrender hereof by the Warrantholder to the
Company at its office or agency described in Section 2 hereof for new Warrants
of like tenor and date representing in the aggregate the right to purchase the
number of shares purchasable hereunder, each of such new Warrants to represent
the right to purchase such number of shares (not to exceed the aggregate total
number purchasable hereunder) as shall be designated by the Warrantholder at the
time of such surrender. Subject to Section 5 hereof, this Warrant and all rights
hereunder are transferable, in whole or in part, upon the books of the Company
by the Warrantholder in person or by duly authorized attorney, and a new Warrant
of the same tenor and date as this Warrant, but registered in the name of the
transferee, shall be executed and delivered by the Company upon surrender of
this Warrant, duly endorsed, at such office or agency of the Company. Upon
receipt by the Company of evidence reasonably satisfactory to it of the loss,
theft, destruction, or mutilation of this Warrant, and, in the case of loss,
theft, or destruction, of indemnity or security reasonably satisfactory to it,
and upon surrender and cancellation of this Warrant, if mutilated, the Company
will make and deliver a new Warrant of like tenor, in lieu of this Warrant. This
Warrant shall be promptly canceled by the Company upon the surrender hereof in
connection with any exchange, transfer, or replacement. The Company shall pay
all expenses, taxes (other than stock transfer taxes), and other charges payable
in connection with the preparation, execution, and delivery of Warrants pursuant
to this Section 4.

 

18. Restrictions on Transfer. Notwithstanding any provisions contained in this
Warrant to the contrary, neither this Warrant nor the Warrant Shares shall be
transferable except upon the conditions specified in this Section 5, which
conditions are intended, among other things, to ensure compliance with the
provisions of the Securities Act in respect of the transfer of this Warrant or
such Warrant Shares. The holder of this Warrant agrees that such holder will not
transfer this Warrant or the related Warrant Shares (a) prior to delivery to the
Company of an opinion of counsel selected by the Warrantholder and reasonably
satisfactory to the Company, stating that such transfer is exempt from
registration under the Securities Act, or (b) until registration of such
Warrants and/or Warrant Shares under the Securities Act has become effective and
continues to be effective at the time of such transfer. An appropriate legend
may be endorsed on the Warrants and the certificates of the Warrant Shares
evidencing these restrictions. The holder of this Warrant further agrees that
such holder will not, for a period of 180 days from the date that a registration
statement covering securities offered by the Company is declared effective by
the Commission, offer to sell, contract to sell, or otherwise sell, dispose of,
loan, pledge or grant any rights with respect to the Warrant or the Warrant
Shares owned by the holder, otherwise than with the prior written consent of the
Company.

 

19. Antidilution Provisions. The rights granted hereunder are subject to the
following:

 

(a) Stock Splits. In case at any time the Company shall subdivide its
outstanding shares of Common Stock into a greater number of shares, the Purchase
Price in effect immediately prior to such subdivision shall be proportionately
reduced and the number of Warrant Shares purchasable pursuant to this Warrant
immediately prior to such subdivision shall be proportionately increased, and
conversely, in case at any time the Company shall combine its outstanding shares
of Common Stock into a smaller number of shares, the Purchase Price in effect
immediately prior to such combination shall be proportionately increased and the
number of Warrant Shares purchasable upon the exercise of this Warrant
immediately prior to such combination shall be proportionately reduced. Except
as provided in this paragraph (a), no adjustment in the Purchase Price and no
change in the number of Warrant Shares so purchasable

 

C-3



--------------------------------------------------------------------------------

shall be made pursuant to this Section 6 as a result of or by reason of any such
subdivision or combination.

 

(b) Reorganization, Reclassification, Consolidation, Merger, or Sale. If any
capital reorganization or reclassification or merger of the Company with another
corporation, or the sale of all or substantially all of its assets to another
corporation, shall be effected in such a way that holders of shares of Common
Stock shall be entitled to receive Common Stock, Other Securities or assets with
respect to or in exchange for shares of Common Stock, then, as a condition of
such reorganization, reclassification, consolidation, merger or sale, lawful and
adequate provision shall be made whereby the Warrantholder shall thereafter have
the right to purchase and receive upon the basis and upon the terms and
conditions specified in the Warrants and in lieu of the shares of Common Stock
of the Company immediately theretofore purchasable and receivable upon the
exercise of the Warrants such shares of Common Stock, Other Securities or assets
as may be issued or payable with respect to or in exchange for a number of
outstanding shares of Common Stock equal to the number of shares of Common Stock
immediately theretofore purchasable and receivable upon the exercise of the
Warrants had such reorganization, reclassification, consolidation, merger or
sale not taken place, and in any such case appropriate provision shall be made
with respect to the rights and interests of the Warrantholder so that the
provisions of the Warrants (including, without limitation, provisions for
adjustment of the Purchase Price and the number of shares purchasable upon the
exercise of the Warrants) shall thereafter be applicable, as nearly as may be,
in relation to any shares of Common Stock, Other Securities or assets thereafter
deliverable upon the exercise of the Warrants.

 

20. Special Agreements of the Company.

 

(a) Will Reserve Shares. The Company will reserve and set apart and have at all
times the number of shares of authorized but unissued Common Stock deliverable
upon the exercise of the Warrants, and it will have at all times any other
rights or privileges provided for herein sufficient to enable it at any time to
fulfill all of its obligations hereunder.

 

(b) Will Avoid Certain Actions. The Company will not, by amendment of its
Articles of Incorporation or through any reorganization, transfer of assets,
consolidation, merger, issue or sale of securities or otherwise, avoid or take
any action which would have the effect of avoiding the observance or performance
hereunder by the Company, but will at all times in good faith assist in carrying
out of all the provisions of the Warrants and in taking all such actions as may
be necessary or appropriate in order to protect the rights of the Warrantholder
against dilution or other impairment.

 

21. Registration Rights. The holder is entitled only to the registration rights
as provided in the Registration Rights Agreement provided in connection with the
sale of the Series H Preferred Stock.

 

22. Notices. Any notice or other document required or permitted to be given or
delivered to the Warrantholder shall be delivered or sent by certified mail to
the Warrantholder at the last address shown on the books of the Company
maintained for the registry and transfer of the Warrants. Any notice or other
document required or permitted to be given or delivered to the Company shall be
delivered or sent by certified or registered mail to the principal office of the
Company.

 

23. No Rights as Shareholders; Limitation of Liability. This Warrant shall not
entitle any holder hereof to any of the rights of a shareholder of the Company.
No provisions hereof, in the absence of affirmative action by the holder hereof
to purchase shares of Common Stock, and no mere enumeration herein of the rights
or privileges of the holder hereof, shall give rise to any liability of such
holder for the

 

C-4



--------------------------------------------------------------------------------

 

Purchase Price or as a shareholder of the Company whether such liability is
asserted by the Company or by creditors of the Company.

 

24. Governing Law. This Warrant shall be governed by, and construed and enforced
in accordance with, the laws of the State of Minnesota, without regard to
conflicts of laws principles.

 

25. Miscellaneous. This Warrant and any provision hereof may be changed, waived,
discharged, or terminated only by an instrument in writing signed by the party
(or any predecessor in interest thereof) against which enforcement of the same
is sought. The headings in this Warrant are for purposes of reference only and
shall not affect the meaning or construction of any of the provisions hereof.

 

IN WITNESS WHEREOF, the Company has caused this Warrant to be signed by a duly
authorized officer, and to be dated as of                     , 200    .

 

 

Velocity Express Corporation

By:

       

--------------------------------------------------------------------------------

   

Jeffry Parell

Chief Executive Officer

 

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “1933 ACT”) OR UNDER THE SECURITIES LAWS OF ANY
OTHER STATE AND MAY NOT BE TRANSFERRED WITHOUT (i) THE OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH TRANSFER MAY LAWFULLY BE MADE WITHOUT
REGISTRATION UNDER THE 1933 ACT OR THE SECURITIES LAWS OF ANY APPLICABLE STATE;
OR (ii) SUCH REGISTRATION.”

 

C-5



--------------------------------------------------------------------------------

FULL SUBSCRIPTION FORM

 

To Be Executed By the Registered Warrantholder if It/

She/He Desires to Exercise in Full the Within Warrant

 

The undersigned hereby exercises the right to purchase the                     
shares of Common Stock covered by the within Warrant at the date of this
subscription and herewith makes payment of the sum of
$                                 representing the Purchase Price of
$                     per share in effect at that date. Certificates for such
shares shall be issued in the name of and delivered to the undersigned, unless
otherwise specified by written instructions, signed by the undersigned and
accompanying this subscription.

 

Dated:                                                  

 

Signature:

       

--------------------------------------------------------------------------------

Address:

       

--------------------------------------------------------------------------------

 

C-6



--------------------------------------------------------------------------------

 

PARTIAL SUBSCRIPTION FORM

 

To be Executed by the Registered Warrantholder if It/She/He

Desires to Exercise in Part Only the Within Warrant

 

The undersigned hereby exercises the right to purchase                     
shares of the total shares of Common Stock covered by the within Warrant at the
date of this subscription and herewith makes payment of the sum of
$                                 representing the Purchase Price of
$                     per share in effect at this date.

 

Certificates for such shares and a new Warrant of like tenor and date for the
balance of the shares not subscribed for (if any) shall be issued in the name of
and delivered to the undersigned, unless otherwise specified by written
instructions, signed by the undersigned and accompanying this subscription.

 

The shares hereby subscribed for constitute                      shares of
Common Stock (to the nearest whole share) resulting from adjustment of
                     shares of the total of                      shares of
Common Stock covered by the within Warrant, as said shares were constituted at
the date of the Warrant.

 

Dated:                                     

 

Signature:

       

--------------------------------------------------------------------------------

Address:

       

--------------------------------------------------------------------------------

 

 

C-7



--------------------------------------------------------------------------------

APPENDIX D

 

Risk Factors

 

RISK FACTORS

 

You should carefully consider the following risk factors, and all other
information contained and incorporated by reference in this prospectus before
you decide to purchase shares of our common stock. The risks described below are
not the only risks we face. Additional risks that we do not yet know of or that
we currently think are immaterial may also impair our business operations. Any
of the events or circumstances described in the following risks could have a
material adverse impact on our business, financial condition and results of
operations if they were to actually occur. If that happens, the trading price of
our common stock could decline, and you may lose all or part of your investment.

 

We have sustained losses in the past and we may continue to sustain losses in
the future. We experienced net losses of approximately $35.3 million for the
fiscal year ended June 30, 2001 and approximately $10.5 million for the fiscal
year ended June 29, 2002. The nature and extent of any future losses will depend
on the success of our financial and business strategies, and on other factors,
some of which may be beyond our control. We cannot assure you that we will
eliminate operating losses and achieve profitable operations.

 

We may not be successful in implementing our growth plans. We face the risks,
expenses and uncertainties frequently encountered by emerging companies that
operate in evolving markets. Successfully achieving our growth plan depends
upon, among other things, our ability to:

 

  Ÿ   continue to reduce losses and position ourselves to continue positive cash
flow;

 

  Ÿ   successfully promote our national brand;

 

  Ÿ   deliver services that are equal or superior to those of our competitors;
and

 

  Ÿ   obtain and maintain a technological competitive advantage.

 

We may need additional capital to finance our growth and working capital needs.
We have sustained net losses in each of the past three years and may continue to
do so in the future. If we continue to experience operating losses, we will need
additional cash to offset these losses, which may not be available to us on
acceptable terms, or at all. Achieving our financial goals involves implementing
a number of strategies, some of which may not develop when or as planned. To
date, we have primarily relied upon debt and equity investments to fund our
operations and growth.

 

We have substantial indebtedness. On January 28, 2002, we entered into a new $40
million revolving credit facility with a group of banks led by Fleet Capital
Corporation and repaid all amounts outstanding under our old credit facility
with a group of banks led by General Electric Capital Corporation. As of June
29, 2002, $34.5 million was outstanding under the new revolving credit facility
and we had an additional $5 million in subordinated indebtedness. Substantially
all of our assets are pledged to secure our indebtedness. Subject to the
restrictions in our existing credit agreements, we and our subsidiaries may
incur additional indebtedness from time to time to increase working capital,
finance capital expenditures, and for other general corporate purposes.

 

Our revolving credit facility matures on January 28, 2004. Our ability to
refinance the revolving credit facility upon maturity will depend to a great
degree on our operating performance at the time of maturity. If we cannot
successfully refinance the revolving credit facility upon maturity, we will be
required to raise capital through the issuance of additional debt or equity
securities or sales of some or all of our assets in order to meet our repayment
obligations under the facility.

 

D-1



--------------------------------------------------------------------------------

 

Our debt instruments contain significant financial and operational requirements.
Our revolving credit agreement contains a number of financial covenants that,
among other things, require us to maintain specified interest coverage ratios
and specified levels of availability under the revolving credit facility based
upon our interest coverage ratio. The credit agreement also restricts our
ability to dispose of assets, incur additional indebtedness, amend our debt
instruments, make payments on subordinated debt, pay dividends or other
distributions, create liens on assets, make capital expenditures, enter into
sale and leaseback transactions, allow our subsidiaries to issue securities or
make any sales on a repurchase or return basis, make investments, loans or
advances, engage in mergers, consolidations, joint ventures, acquisitions or
structural changes, change our organizational documents or our fiscal year end,
enter into leases or negative pledges, and engage in transactions with
affiliates.

 

Our ability to comply with the financial covenants in our credit agreements will
be affected by our financial performance as well as events beyond our control,
including prevailing economic, financial and industry conditions. The breach of
any of the covenants in our credit agreements could result in a default, which
would permit the lenders to declare all amounts borrowed thereunder to be due
and payable, together with accrued and unpaid interest. If we are unable to
repay our indebtedness, the lenders could proceed against the collateral
securing the indebtedness.

 

Rapid technological changes in communications technology may require substantial
expenditures by us. The industry in which we compete is characterized by rapidly
changing technology, evolving industry standards, frequent new service
announcements, introductions and enhancements, compromises in security and
changing customer demands. Accordingly, our future success may depend on our
ability to respond to rapidly changing technologies, to adapt our services to
evolving industry standards and to continually improve the performance, features
and reliability of our technology and services in response to competitive
service offerings and the evolving demands of the marketplace. Obtaining and
maintaining a technological competitive advantage may require us to make
substantial expenditures, which could have a material adverse effect on our
business, results of operations and financial condition.

 

We face significant risks of tax authorities classifying independent contractors
as our employees. A significant number of our drivers are currently independent
contractors (meaning that they are not our employees). From time to time,
federal and state taxing authorities have sought to assert that independent
contractor drivers in the same-day delivery and transportation industries are
employees. We do not pay or withhold federal or state employment taxes with
respect to drivers who are independent contractors. Although we believe that the
independent contractors we utilize are not our employees under existing
interpretations of federal and state laws, we cannot guarantee you that federal
and state authorities will not challenge our position or that other laws or
regulations, including tax laws and laws relating to employment and worker
compensation, will not change. If the IRS were to successfully assert that our
independent contractors are in fact our employees, we would be required to pay
withholding taxes and extend additional employee benefits to these persons. In
addition, we could become responsible for past and future employment taxes. If
we are required to pay withholding taxes with respect to amounts previously paid
to these persons, we could be required to pay penalties or be subject to other
liabilities as a result of incorrectly classifying employees. If our drivers are
deemed to be employees rather than independent contractors, we could be required
to increase their compensation since they may no longer be receiving
commission-based compensation. Any of the foregoing possibilities could increase
our operating costs and have a material adverse effect on our business,
financial condition and results of operations.

 

We could be subject to claims for personal injury, death and property damage. We
could be exposed to claims for personal injury, death and property damage as a
result of accidents involving our employees and independent contractors. While
we carry liability insurance and require that our independent contractors
maintain at least the minimum amount of liability insurance required by state
law, we cannot assure you that any claims made against us will not exceed the
amount of our insurance coverage. Successful claims

 

D-2



--------------------------------------------------------------------------------

 

for personal injury, death or property damage in excess of our insurance
coverage could have a material adverse effect on our business, financial
condition and results of operations.

 

We could be subject to claims for non-delivery or delayed delivery of packages.
We could be subject to claims resulting from non-delivery or delayed delivery of
packages, many of which could be significant because of unique or time sensitive
deliveries. While our customer contracts contain limitations of our liability
for non-delivery or delayed delivery of packages, we cannot assure you that we
will be able to successfully limit our liability for package deliveries by
contract. Successful claims for non-delivery or delayed delivery of packages
could have a material adverse effect on our business, financial condition and
results of operations.

 

We face many risks unique to the package shipping and same-day delivery
industries. Numerous events and factors that affect the delivery services
industry could also affect (and recently have affected) our business, financial
condition and results of operations, including:

 

  Ÿ   weather conditions;

 

  Ÿ   fuel prices and shortages;

 

  Ÿ   economic factors affecting customers, as well as general economic
conditions affecting prices and operating margins;

 

  Ÿ   the ability of United States companies to maintain continuous operation of
supply and communications systems;

 

  Ÿ   downturns in the level of general economic activity or employment in the
United States, which could affect the demand for package and priority document
delivery;

 

  Ÿ   labor shortages and disputes; and

 

We operate in a very competitive workforce environment. We depend upon our
ability to engage and retain, as employees or through independent contractor or
other arrangements, qualified driver and delivery personnel who possess the
skills and experience necessary to meet the needs of our operations. We compete
in markets in which unemployment is relatively low and competition for couriers
and other employees is intense. We must continually evaluate, train and upgrade
our pool of available drivers to keep pace with the increasing demands for
delivery services. We cannot assure you that qualified driver employees or
contractors will continue to be available in sufficient numbers and on terms
acceptable to us. Our inability to attract and retain qualified drivers would
have a material adverse impact on our business, financial condition and results
of operations. Further, increases in benefit plans required to retain qualified
employees and independent contractors and/or unionization of our driver
workforce would potentially raise our operating costs and have a material
adverse impact on our business, financial condition and results of operations.

 

We must comply with various governmental regulations. Various local, state and
federal regulations require us to obtain and maintain permits and licenses in
connection with our operations. Additionally, some of our operations may involve
the delivery of items subject to more stringent regulation, including hazardous
materials, which would require us to obtain additional permits. In addition, we
cannot assure you that existing laws or regulations will not be revised or that
new laws or regulations, which could have an adverse impact on our operations,
will not be adopted or become applicable to us. Our failure to maintain required
permits and licenses, or to comply with applicable regulations, could result in
substantial fines or revocation of permits and licenses, any of which could have
a material adverse effect on our business, financial condition and results of
operations.

 

We face intense competition in the market for same-day delivery services. We
expect that competition will continue to intensify in the same day delivery
business. Companies such as UPS®, Federal

 

D-3



--------------------------------------------------------------------------------

 

Express®, and DHL® dominate the next day commercial package shipping market. The
market for point-to-point delivery services is also highly competitive, with a
number of companies having multi-state and multi-city operations. A number of
these competitors have greater financial and technical resources and more
industry recognition than we do. Any of these companies could elect to enter the
same-day delivery market in direct competition with us. Increased competitive
pressure could have a material adverse effect on our business, financial
condition and results of operations.

 

We depend on our key personnel. We depend upon the continued services of our
senior management for our success. The loss of a member of our senior management
could have a material adverse effect on our business, financial condition and
results of operations. We cannot assure you that we will be able to retain our
senior management or our other key personnel.

 

The loss of significant customers could adversely affect our business. Our
contracts with our commercial customers typically have a term of 1 to 3 years,
but are terminable upon 30 or 60 days notice. Although we have no reason to
believe that these contracts will be terminated prior to the expiration of their
terms, early termination of these contracts could have a material adverse effect
on our business, financial condition and results of operations.

 

Our stock may be delisted from Nasdaq because we may not meet the minimum bid
price and market capitalization requirements for continued listing. In the past,
we have been notified by Nasdaq that our stock was subject to delisting because
our common stock has failed to maintain a minimum bid price of $1.00 over the
previous 30 consecutive trading days and that we were not in compliance of the
market capitalization requirement of $35,000,000 as required by The Nasdaq
SmallCap Market under its Marketplace Rules. Nasdaq provided us time to regain
compliance and after a hearing, Nasdaq issued a statement on December 17, 2001
that we were in compliance with the long term listing requirements. In the event
that we are unable to maintain the standards for continued listing, our shares
would be subject to delisting from the Nasdaq SmallCap Market.

 

We have a substantial investment in equipment and technology. As a part of our
business strategy, we have invested significantly in equipment and technology,
and we will continue to make investments that we believe are necessary or
appropriate to maintain our presence in the same-day delivery industry. While we
believe that these investments will give us an advantage over our competitors,
we cannot assure you that this strategy will be successful or that we will be
able to recover our investment through increased revenues or profits.
Additionally, disruptions in electrical and other energy supplies could cause a
disruption of, or damage to, our technology and communication systems.

 

Terrorist attacks and threats or actual war may negatively impact all aspects of
our operations. Recent terrorist attacks in the United States, as well as future
events occurring in response to them, including, without limitation, future
terrorist attacks against U.S. targets, rumors or threats of war, actual
conflicts involving the United States or its allies or military or trade
disruptions impacting our domestic or foreign customers have had and could
continue to have, a significant impact on our business. These effects have
included, and may continue to include, reduced demand for our services and
delays in our ability to deliver services to our customers. More generally, any
of these events could cause consumer confidence and spending to decrease or
result in increased volatility in the U.S. and worldwide financial markets and
economy. They could also result in economic recession in the U.S. or abroad. Any
of these occurrences could have a material adverse effect on our business,
financial condition and results of operations.

 

D-4



--------------------------------------------------------------------------------

SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS

 

This agreement and the documents we incorporate by reference contain
forward-looking statements within the meaning of Section 27A of the Securities
Act of 1933 and Section 21E of the Securities Exchange Act of 1934.
Forward-looking statements are those statements that are not based upon
historical fact, which can be identified by the use of terminology such as
“may,” “will,” “should,” “expects,” “plans,” “anticipates,” “believes,”
“estimates,” “predicts,” “potential,” or “continue” or the negative of such
terms or other comparable terminology. These statements are based on current
beliefs of our management as well as assumptions made by, and information
currently available to, our management. Such statements are subject to known and
unknown risks and uncertainties, and other factors, that may cause our actual
results to be materially different from those expressed or implied by such
forward-looking statements. Some of the factors that could cause or contribute
to such differences include those discussed in this prospectus under the caption
“Risk Factors.”

 

D-5



--------------------------------------------------------------------------------

APPENDIX E

 

Registration Rights Agreement

 

REGISTRATION RIGHTS AGREEMENT

 

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of
                    , 200    , among Velocity Express Corporation, a Delaware
corporation (the “Company) and the persons executing a Series H Purchaser
Signature Page attached hereto (each a “Series H Purchaser”). Capitalized terms
used herein but not otherwise defined have the meaning set forth in Section 1
hereof.

 

WHEREAS, the Series H Purchasers and the Company have entered into certain Stock
Purchase Agreements, pursuant to which the Series H Purchasers purchased from
the Company certain of the shares of the Company’s Series H Convertible
Preferred Stock, par value $.004 per share (the “Series H Preferred Stock”).

 

WHEREAS, the Company hereby desires to, among other things, grant the Series H
Purchasers certain registration rights.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties hereto agree as follows:

 

8.   Definitions.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which
banks in New York City are authorized or obligated by law or executive order to
close.

 

“Commission” means the United States Securities and Exchange Commission, or any
successor Commission or agency having similar powers.

 

“Common Stock” means the Common Stock of the Company, $0.004 par value per
share.

 

“Registrable Securities” means, the Series H Registrable Securities.

 

“Registration Expenses” has the meaning set forth in Section 6(a) hereof.

 

 

E-1



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series H Purchasers” means any purchasers of Series H Preferred Stock.

 

9.   Demand Registrations.

 

  (a)   Requests for Registration. Subject to the limitations and lock-up period
set forth in the Series H Stock purchase Agreement, the holders of a majority of
the Series H Registrable Securities may request Short-Form Registrations, if
available. Each request for a Demand Registration (as defined below) shall
specify the approximate number of Registrable Securities requested to be
registered and the anticipated per share price range for such offering. Within
ten (10) days after receipt of any such request, the Company will give written
notice of such requested registration to all other holders of Registrable
Securities and will include in such registration all Registrable Securities with
respect to which the Company has received written requests for inclusion therein
within twenty (20) days after the receipt of the Company’s notice. All
registrations requested pursuant to this paragraph 2(a) are referred to herein
as “Demand Registrations”.

 

  (b)   Short-Form Registrations. Subject to the limitations and lock-up period
set forth in the Series H Stock purchase Agreement, the holders of the Series H
Registrable Securities will be entitled to request up to three (3) Short-Form
Registrations in which the Company will pay all Registration Expenses; provided,
that the holders of Registrable Securities shall not be entitled to require the
Company to effect any Short-Form Registration if the aggregate offering price of
Registrable Securities (based on the mid-point of the price range specified in
the request for such Short-Form Registration) to be included in such Short-Form
Registration is less than $1,000,000. Demand Registrations will be Short-Form
Registrations whenever the Company is permitted to use any applicable short
form. The Company will use its best efforts to make Short-Form Registrations on
FormS-3 available for the sale of Registrable Securities.

 

  (c)   Priority on Demand Registrations. If a Demand Registration is an
underwritten offering and the managing underwriters advise the Company in
writing that in their opinion the number of Registrable Securities and, if
permitted hereunder, other securities requested to be included in such offering
exceeds the number of Registrable Securities and other securities, if any, which
can be sold therein without adversely affecting the marketability of the
offering, the Company will include in such registration (i) first, securities
requested to be registered pursuant to that certain Third Amended Registration
Rights Agreement, by and among the parties thereto (the “Original Registrable
Securities”), (ii) second, the number of Registrable Securities requested to be
included in such Demand Registration by the holders initially requesting such
Demand Registration pro rata, if necessary, among the holders of such
Registrable Securities based on the number of such Registrable Securities owned
by each such holder, and (iii) third, the number of other Registrable Securities
not included pursuant to clause (i) above pro rata, if necessary, among the
holders of such Registrable Securities based on the number of such Registrable
Securities owned by each such holder, and (iii) third, any other securities of
the Company requested to be included in such Demand Registration.

 

 

E-2



--------------------------------------------------------------------------------

  (d)   Restrictions on Demand Registrations. The Company will not be obligated
to effect any Demand Registration within sixty (60) days after the effective
date of a previous registration of equity securities by the Company. The Company
may postpone for up to ninety (90) days the filing or the effectiveness of a
registration statement for a Demand Registration if the Company’s Board of
Directors determines in good faith that such Demand Registration would
reasonably be expected to be seriously detrimental to the Company and its
shareholders; provided, that in such event, (i) the Company shall give written
notice to the holders of Registrable Securities as soon after such determination
as practicable, but in any event within ten (10) days thereafter, (ii) the
holders of Registrable Securities initially requesting such Demand Registration
will be entitled to withdraw such request and such Demand Registration will not
count as one of the permitted Demand Registrations hereunder and the Company
will pay all Registration Expenses in connection with such registration and
(iii) the Company may postpone a Demand Registration pursuant hereto only once
in any 365-day period.

 

  (e)   Selection of Underwriters. If any Demand Registration is an underwritten
offering, the selection of investment banker(s) and manager(s) for the offering,
which investment banker(s) and manager(s) shall be nationally recognized, shall
be made by the Company.

 

10.   Piggyback Registrations.

 

  (a)   Right to Piggyback. Subject to the lock-up period set forth in the
Series H Stock purchase Agreement, whenever the Company proposes to register any
of its securities under the Securities Act (other than pursuant to a Demand
Registration) and the registration form to be used may be used for the
registration of Registrable Securities (a “Piggyback Registration”), the Company
will give prompt written notice to all holders of Registrable Securities of its
intention to effect such a registration and will include in such registration
all Registrable Securities with respect to which the Company has received
written requests for inclusion therein within twenty (20) days after the receipt
of the Company’s notice.

 

  (b)   Piggyback Expenses. The Registration Expenses of the holders of
Registrable Securities will be paid by the Company in all Piggyback
Registrations.

 

  (c)   Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company will include in such registration (i) first, the
securities the Company proposes to sell, and (ii) second, the securities
requested to be registered pursuant to tha certain Third Amended Registration
Rights Agreement, and (iii) third, the Registrable Securities requested to be
included in such Piggyback Registration, pro rata, if necessary, among the
holders of such Registrable Securities on the basis of the number of Registrable
Securities owned by each such holder and (iv) fourth, other securities requested
to be included in such Piggyback Registration.

 

 

E-3



--------------------------------------------------------------------------------

  (d)   Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities, and the managing underwriters advise the Company in writing that in
their opinion the number of securities requested to be included in such
registration exceeds the number which can be sold in such offering without
adversely affecting the marketability of the offering, the Company will include
in such Piggyback Registration (i) first, the securities requested to be
included therein by the holders requesting such registration, (ii) second, the
Original Registrable Securities requested to be included in such Piggyback
Registration, pro rata among the holders of such Original Registrable Securities
on the basis of the number of Registrable Securities owned by each such holder
and (iii) third, the holders of the Registrable Securities and other securities
requested to be included in such Piggyback Registration.

 

  (e)   Selection of Underwriters. If any Piggyback Registration is an
underwritten offering, the selection by the Company of investment banker(s) and
manager(s), which investment banker(s) and manager(s) shall be nationally
recognized, for the offering must be approved by the holders of a majority of
the Registrable Securities included in such Piggyback Registration, which
approval shall not be unreasonably withheld.

 

11.   Holdback Agreements.

 

  (a)   Each holder of Registrable Securities agrees not to effect any public
sale or distribution (including sales pursuant to Rule 144) of equity securities
of the Company, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) days prior to and the
ninety (90)-day period beginning on the effective date of any underwritten
Demand Registration or any underwritten Piggyback Registration in which
Registrable Securities are included (except as part of such underwritten
registration), unless the underwriters managing the registered public offering
otherwise agree.

 

  (b)   The Company agrees not to effect any public sale or distribution of its
equity securities, or any securities convertible into or exchangeable or
exercisable for such securities, during the seven (7) days prior to and during
the ninety (90)-day period beginning on the effective date of any underwritten
Demand Registration or any underwritten Piggyback Registration (except as part
of such underwritten registration or pursuant to registrations on Form S-8 or
Form S-4 or any successor forms thereto), unless the underwriters managing the
registered public offering otherwise agree.

 

12.   Registration Procedures. Whenever the holders of Registrable Securities
have requested that any Registrable Securities be registered pursuant to this
Agreement, the Company will use its best efforts to effect the registration and
the sale of such Registrable Securities in accordance with the intended method
of disposition thereof including the registration of common stock that may be
obtained upon conversion of Preferred Stock held by a holder of Registrable
Securities requesting registration, and pursuant thereto the Company will as
expeditiously as possible:

 

  (a)   prepare and file (in the case of a Demand Registration not more than
ninety (90) days after request therefor) with the Commission a registration
statement with respect to such Registrable Securities and use its best efforts
to cause such registration statement to become effective (provided that as far
in advance as

 

E-4



--------------------------------------------------------------------------------

practicable before filing a registration statement or prospectus or any
amendments or supplements thereto, the Company will furnish to the counsel
selected by the holders of a majority of the Registrable Securities covered by
such registration statement copies of all such documents proposed to be filed,
which documents will be subject to the review of such counsel);

 

  (b)   prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to keep such registration statement effective for a period of
not less than one hundred and eighty (180) days and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such registration statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
registration statement;

 

  (c)   furnish to each seller of Registrable Securities such number of copies
of such registration statement, each amendment and supplement thereto, the
prospectus included in such registration statement (including each preliminary
prospectus) and such other documents as such seller may reasonably request in
order to facilitate the disposition of the Registrable Securities owned by such
seller;

 

  (d)   use its best efforts to register or qualify such Registrable Securities
under such other securities or blue sky laws of such jurisdictions as any seller
reasonably requests and do any and all other acts and things which may be
reasonably necessary or advisable to enable such seller to consummate the
disposition in such jurisdictions of the Registrable Securities owned by such
seller (provided that the Company will not be required to (i) qualify generally
to do business in any jurisdiction where it would not otherwise be required to
qualify but for this subparagraph, (ii) subject itself to taxation in any such
jurisdiction or (iii) consent to general service of process in any such
jurisdiction);

 

  (e)   notify each seller of such Registrable Securities, at any time when a
prospectus relating thereto is required to be delivered under the Securities
Act, of the happening of any event as a result of which the prospectus included
in such registration statement contains an untrue statement of a material fact
or omits any fact necessary to make the statements therein not misleading, and,
at the request of any such seller, the Company will prepare a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Registrable Securities, such prospectus will not contain an untrue
statement of a material fact or omit to state any fact necessary to make the
statements therein not misleading;

 

  (f)   cause all such Registrable Securities to be listed on each securities
exchange on which similar securities issued by the Company are then listed and,
if not so listed, to be listed on the National Association of Securities Dealers
automated quotation system;

 

  (g)   provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

 

  (h)   enter into such customary agreements (including underwriting agreements
in customary form) and take all such other actions as the holders of a majority
of the Registrable Securities being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable

 

 

E-5



--------------------------------------------------------------------------------

Securities (including, without limitation, effecting a stock split or a
combination of shares);

 

  (i)   make available for inspection by any seller of Registrable Securities,
any underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
directors, employees and independent accountants to supply all information
reasonably requested by any such seller, underwriter, attorney, accountant or
agent in connection with such registration statement;

 

  (j)   permit any holder of Registrable Securities which holder, in its sole
and exclusive judgment, might be deemed to be an underwriter or a controlling
person of the Company, to participate in the preparation of such registration or
comparable statement and to require the insertion therein of material, furnished
to the Company in writing, which in the reasonable judgment of such holder and
its counsel should be included;

 

  (k)   in the event of the issuance of any stop order suspending the
effectiveness of a registration statement, or of any order suspending or
preventing the use of any related prospectus or suspending the qualification of
any common stock included in such registration statement for sale in any
jurisdiction, the Company will promptly notify the holders of Registrable
Securities and will use its reasonable best efforts promptly to obtain the
withdrawal of such order;

 

  (l)   obtain a cold comfort letter from the Company’s independent public
accountants in customary form and covering such matters of the type customarily
covered by cold comfort letters as the holders of a majority of the Registrable
Securities being sold reasonably request; and

 

  (m)   in connection with an underwritten public offering, (i) cooperate with
the selling holders of Registrable Securities, the underwriters participating in
the offering and their counsel in any due diligence investigation reasonably
requested by the selling holders or the underwriters in connection therewith and
(ii) participate, to the extent reasonably requested by the managing underwriter
for the offering or the selling holder, in efforts to sell the Registrable
Securities under the offering (including, without limitation, participating in
“roadshow” meetings with prospective investors) that would be customary for
underwritten primary offerings of a comparable amount of equity securities by
the Company.

 

13.   Registration Expenses.

 

  (a)   All expenses incident to the Company’s performance of or compliance with
this Agreement, including without limitation all registration and filing fees,
fees and expenses of compliance with securities or blue sky laws, printing
expenses, messenger and delivery expenses, and fees and disbursements of counsel
for the Company and all independent certified public accountants, underwriters
(excluding discounts and commissions) and other Persons retained by the Company
(all such expenses being herein called “Registration Expenses”), will be borne
as provided in this Agreement, except that the Company will, in any event, pay
its internal expenses (including, without limitation, all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expense of

 

E-6



--------------------------------------------------------------------------------

any annual audit or quarterly review, the expense of any liability insurance and
the expenses and fees for listing the securities to be registered on each
securities exchange on which similar securities issued by the Company are then
listed or on the National Association of Securities Dealers automated quotation
system. The Company shall not be required to pay an underwriting discount with
respect to any shares being sold by any party other than the Company in
connection with an underwritten public offering of any of the Company’s
securities pursuant to this Agreement.

 

  (b)   In connection with each Demand Registration and each Piggyback
Registration, the Company will reimburse the holders of Registrable Securities
covered by such registration for the reasonable fees and disbursements of one
counsel chosen by the holders of a majority of the Registrable Securities
initially requesting such registration.

 

  (c)   The Company will reimburse the holders of Registrable Securities for the
reasonable fees and expenses (including the fees and expenses of counsel chosen
by the holders of a majority of the Registrable Securities) incurred by such
holders in enforcing any of their rights under this Agreement.

 

14.   Indemnification.

 

  (a)   Indemnification of Selling Stockholders by the Company. The Company
agrees to indemnify and hold harmless each holder of Registrable Securities
which are registered pursuant hereto (each a “Selling Stockholder”) and each
person, if any, who controls any Selling Stockholder within the meaning of
Section 15 of the Securities Act or Section 20 of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), as follows:

 

  A.   against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, arising out of any untrue statement or alleged untrue
statement of a material fact contained in the registration statement (or any
amendment thereto), or the omission or alleged omission therefrom of a material
fact required to be stated therein or necessary to make the statements therein
not misleading or arising out of any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or the
prospectus (or any amendment or supplement thereto), or the omission or alleged
omission therefrom of a material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading;

 

  B.   against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, to the extent of the aggregate amount paid in
settlement of any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided, that subject to Section 7(d) below any such
settlement is effected with the prior written consent of the Company; and

 

  C.   against any and all expense whatsoever, as incurred (including the fees
and disbursements of counsel chosen by such Selling Stockholder), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any governmental agency or body, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or

 

 

E-7



--------------------------------------------------------------------------------

omission, or any such alleged untrue statement or omission, to the extent that
any such expense is not paid under (i) or (ii) above; Notwithstanding the
foregoing, this indemnity agreement shall not apply to any loss, liability,
claim, damage or expense to the extent arising out of any untrue statement or
omission or alleged untrue statement or omission made in reliance upon and in
conformity with written information furnished to the Company by the Selling
Stockholder expressly for use in the registration statement (or any amendment
thereto), or any preliminary prospectus or the prospectus (or any amendment or
supplement thereto) or by such Selling Stockholder’s failure to deliver a copy
of the registration statement or prospectus or any amendments or supplements
thereto after the Company has furnished such Selling Stockholder with a
sufficient number of copies of the same.

 

  (b)   Indemnification of Company by the Selling Stockholders. Each Selling
Stockholder, severally and not jointly, agrees to indemnify and hold harmless
the Company, its directors, each of its officers who signed the registration
statement and each person, if any, who controls the Company within the meaning
of Section 15 of the Securities Act or Section 20 of the Exchange Act, against
any and all loss, liability, claim, damage and expense described in the
indemnity contained in Section 7(a) above, as incurred, but only with respect to
untrue or alleged untrue statements or omissions made in the registration
statement (or any amendment thereto), or any preliminary prospectus or any
prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such Selling Stockholder with respect to such Selling Stockholder expressly for
use in the registration statement (or any amendment or supplement thereto);
provided, that such Selling Stockholder’s aggregate liability under this Section
7 shall be limited to an amount equal to the net proceeds (after deducting the
underwriting discount, but before deducting expenses) received by such Selling
Stockholder from the sale of Registrable Securities pursuant to a registration
statement filed pursuant to this Agreement.

 

  (c)   Actions against Parties; Notification. Each indemnified party shall give
notice as promptly as reasonably practicable to each indemnifying party of any
action commenced against it in respect of which indemnity may be sought
hereunder, but failure to so notify an indemnifying party shall not relieve such
indemnifying party from any liability hereunder to the extent it is not
materially prejudiced as a result thereof and in any event shall not relieve it
from any liability which it may have otherwise than on account of this indemnity
agreement. In the case of parties indemnified pursuant to Section 7(a), counsel
to the indemnified parties shall be selected by the Company, subject to the
approval of the holders of a majority of the Registrable Securities included in
a registration hereunder, which shall not be unreasonably withheld and, in the
case of parties indemnified pursuant to Section 7(b), counsel to the indemnified
parties shall be selected by the Company. An indemnifying party may participate
at its own expense in the defense of any such action and counsel to the
indemnifying party shall also be counsel for the indemnified parties; provided,
that if under applicable principals of legal ethics, there is a conflict of
interest that prohibits such counsel from representing the indemnifying parties
as well as the indemnified parties, the indemnifying parties shall be liable for
fees and expenses of one additional counsel (in addition to any local counsel)
separate from their own counsel for all indemnified parties in connection with
any one action or separate but similar or related actions in the same
jurisdiction arising out of the same general allegations

 

E-8



--------------------------------------------------------------------------------

or circumstances. No indemnifying party shall, without the prior written consent
of the indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any litigation, or any investigation or proceeding by
any governmental agency or body, commenced or threatened, or any claim
whatsoever in respect of which indemnification or contribution could be sought
under this Section 7 (whether or not the indemnified parties are actual or
potential parties thereto), unless such settlement, compromise or consent (i)
includes an unconditional release of each indemnified party from all liability
arising out of such litigation, investigation, proceeding or claim and (ii) does
not include a statement as to or an admission of fault, culpability or a failure
to act by or on behalf of any indemnified party.

 

  (d)   Settlement without Consent. If at any time an indemnified party shall
have requested an indemnifying party to reimburse the indemnified party for fees
and expenses of counsel, such indemnifying party agrees that it shall be liable
for any settlement of the nature contemplated by Section 7(a)(ii) effected
without its written consent if (i) such settlement is entered into more than
forty-five (45) days after receipt by such indemnifying party of the aforesaid
request, (ii) such indemnifying party shall have received notice of the terms of
such settlement at least thirty (30) days prior to such settlement being entered
into and (iii) such indemnifying party shall not have reimbursed such
indemnified party in accordance with such request prior to the date of such
settlement.

 

  (e)   Contribution.

 

  A.   If a claim for indemnification under Section 7(a) or 7(b) is unavailable
to an indemnified party because of a failure or refusal of a governmental
authority to enforce such indemnification in accordance with its terms (by
reason of public policy or otherwise), then each indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified party as a result of such losses, in such proportion
as is appropriate to reflect the relative fault of the indemnifying party and
the indemnified party in connection with the actions, statements or omissions
that resulted in such losses as well as any other relevant equitable
considerations. The relative fault of such indemnifying party and indemnified
party shall be determined by reference to, among other things, whether any
action in question, including any untrue or alleged untrue statement of a
material fact or omission or alleged omission of a material fact, has been taken
or made by, or relates to information supplied by, such indemnifying party or
indemnified party, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action, statement or
omission. The amount paid or payable by a party as a result of any losses shall
be deemed to include, subject to the limitations set forth in this Section, any
reasonable attorneys’ or other reasonable fees or expenses incurred by such
party in connection with any proceeding to the extent such party would have been
indemnified for such fees or expenses if the indemnification provided for in
this Section was available to such party in accordance with its terms.

 

  B.   The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 7(e) were determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 7(e), a holder shall not be
required to contribute, in the aggregate, any amount in excess of the amount by
which the

 

E-9



--------------------------------------------------------------------------------

 

proceeds actually received by such holder from the sale of the Registrable
Securities subject to the proceeding exceeds the amount of any damages that the
holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

 

  C.   The indemnity and contribution agreements contained in this Section are
in addition to any liability that the indemnifying parties may have to the
indemnified parties.

 

15.   Participation in Underwritten Registrations. No Person may participate in
any registration hereunder which is underwritten unless such Person (a) agrees
to sell such Person’s securities on the basis provided in any underwriting
arrangements approved by the Person or Persons entitled hereunder to approve
such arrangements and (b) completes and executes all questionnaires, powers of
attorney, indemnities, underwriting agreements and other documents required
under the terms of such underwriting arrangements; provided, that no holder of
Registrable Securities included in any underwritten registration shall be
required to make any representations or warranties to the Company or the
underwriters other than representations and warranties regarding such holder,
such holder’s Registrable Securities and such holder’s intended method of
distribution or to undertake any indemnification obligations to the Company or
the underwriters with respect thereto, except as otherwise provided in Section 7
hereof.

 

16.   Miscellaneous.

 

  (a)   Remedies. Any Person having rights under any provision of this Agreement
will be entitled to enforce such rights specifically to recover damages caused
by reason of any breach of any provision of this Agreement and to exercise all
other rights granted by law. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any party may in its sole discretion apply to any court of
law or equity of competent jurisdiction (without posting any bond or other
security) for specific performance and for other injunctive relief in order to
enforce or prevent violation of the provisions of this Agreement.

 

  (b)   Successors and Assigns. All covenants and agreements in this Agreement
by or on behalf of any of the parties hereto will bind and inure to the benefit
of the permitted respective successors and assigns of the parties hereto whether
so expressed or not. In addition, whether or not any express assignment has been
made, the provisions of this Agreement which are for the benefit of purchasers
or holders of Registrable Securities are also for the benefit of, and
enforceable by, any subsequent holder of Registrable Securities.

 

  (c)   Notices. All notices, requests, consents and other communications
provided for herein shall be in writing and shall be (i) delivered in person,
(ii) transmitted by telecopy, (iii) sent by first-class, registered or certified
mail, postage prepaid, or (iv) sent by reputable overnight courier service, fees
prepaid, to the recipient at the address or telecopy number set forth below, or
such other address or telecopy number as may hereafter be designated in writing
by such recipient. Notices

 

E-10



--------------------------------------------------------------------------------

shall be deemed given upon personal delivery, seven days following deposit in
the mail as set forth above, upon acknowledgment by the receiving telecopier or
one day following deposit with an overnight courier service.

 

If to the Company:

 

Velocity Express Corporation

7803 Glenroy Road

Suite 200

Bloomington, MN 55439

Telecopy:     (612) 492-2499

Attention:     Wesley C. Fredenburg

                        Secretary and General Counsel

 

If to any of the Series H Purchasers:

 

To the address for such Series H Purchaser indicated on the Series H Purchaser
Signature Page.

 

or such other address or to the attention of such other Person as the recipient
party shall have specified by prior written notice to the sending party.

 

  (d)   Interpretation of Agreement; Severability. The provisions of this
Agreement shall be applied and interpreted in a manner consistent with each
other so as to carry out the purposes and intent of the parties hereto, but if
for any reason any provision hereof is determined to be unenforceable or
invalid, such provision or such part thereof as may be unenforceable or invalid
shall be deemed severed from the Agreement and the remaining provisions carried
out with the same force and effect as if the severed provision or part thereof
had not been a part of this Agreement.

 

  (e)   Governing Law. The corporate law of the State of Delaware shall govern
all issues concerning the relative rights of the Company and its stockholders.
All other provisions of this Agreement shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to principles of conflicts of laws or choice of law of the State of New
York or any other jurisdiction which would result in the application of the laws
of any jurisdiction other than the State of New York.

 

  (f)   Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which
taken together shall constitute one and the same Agreement.

 

  (g)   Entire Agreement. This document, the Purchase Agreement and the “Related
Documents” (as defined in the Purchase Agreement) embodies the complete
agreement and understanding among the parties hereto with respect to the subject
matter hereof and supersede and preempt any prior understandings, agreements or
representations by or among the parties, written or oral, which may have related
to the subject matter hereof in any way.

 

E-11



--------------------------------------------------------------------------------

 

  (h)   Waiver of Jury Trial. The parties to this Agreement each hereby waives,
to the fullest extent permitted by law, any right to trial by jury of any claim,
demand, action, or cause of action (i) arising under this Agreement or (ii) in
any way connected with or related or incidental to the dealings of the parties
hereto in respect of this Agreement or any of the transactions related hereto,
in each case whether now existing or hereafter arising, and whether in contract,
tort, equity, or otherwise. The parties to this Agreement each hereby agrees and
consents that any such claim, demand, action, or cause of action shall be
decided by court trial without a jury and that the parties to this Agreement may
file an original counterpart of a copy of this Agreement with any court as
written evidence of the consent of the parties hereto to the waiver of their
right to trial by jury.

 

* * * * *

 

 

E-12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the date first written above.

 

 

Velocity Express Corporation

By

       

--------------------------------------------------------------------------------

Name:

 

Jeffry Parell

Title:

 

Chief Executive Officer



--------------------------------------------------------------------------------

 

SERIES H PURCHASERS SIGNATURE PAGE

By

       

--------------------------------------------------------------------------------

Name:

   

Address for Notices: